Case: 3:17-cv-00334-TMR Doc #: 18 Filed: 05/24/19 Page: 1 of 79 PAGEID #: 607


  ·1· · · · ·IN THE UNITED STATES DISTRICT COURT
  ·2· · · · · FOR THE SOUTHERN DISTRICT OF OHIO
  ·3· · · · · · · · · WESTERN DIVISION
  ·4· · · · · · · · · · · ·*· *                       *
  ·5· KIMBERLY HILL,
  ·6· · · · ·Plaintiff,
  ·7· · · · vs.· · · · · · · · · ·CASE NO. 3:17-CV-00334
  ·8· CITY OF DAYTON POLICE
  ·9· DEPARTMENT, et al.,
  10· · · · ·Defendants.
  11· · · · · · · · · · · ·*· *                       *
  12· · · · · · Deposition of ROBERT JOSEPH RIKE,
  13· Witness herein, called by the Plaintiff for
  14· cross-examination pursuant to the Rules of Civil
  15· Procedure, taken before me, Stacey L. Kimmel, a
  16· Notary Public in and for the State of Ohio, at the
  17· City of Dayton, Law Department, 101 West Third
  18· Street, Dayton, Ohio, on Wednesday, March 27,
  19· 2019, at 1:36 o'clock p.m.
  20· · · · · · · · · · · ·*· *                       *
  21
  22
  23
  24
  25

                   Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                   Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 2 of 79 PAGEID #: 608Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             2
 ·1· · · · · · · EXAMINATIONS CONDUCTED· · · · PAGE
 ·2· ·BY MS. BROWN:.........................· · · 4
 ·3
 ·4· · · · · · · · ·EXHIBITS MARKED
 ·5· ·(Thereupon, Plaintiff's Exhibit 2, a
 ·6· ·copy of an interview, was marked for
 ·7· ·purposes of identification.)..........· · ·26
 ·8· ·(Thereupon, Plaintiff's Exhibit 3, a
 ·9· ·copy of an e-mail, was marked for
 10· ·purposes of identification.)..........· · ·66
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 3 of 79 PAGEID #: 609Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             3
  ·1· APPEARANCES:

  ·2· · ·On behalf of the Plaintiff:

  ·3· · · · · Walton & Brown, LLP

  ·4·    ·   ·By:·     Chanda L. Brown
  · ·    ·   · · ·     Attorney at Law
  ·5·    ·   · · ·     395 East Broad Street
  · ·    ·   · · ·     Suite 200
  ·6·    ·   · · ·     Columbus, Ohio· 43215

  ·7· · ·On behalf of the Defendants:

  ·8· · · · · City of Dayton, Ohio

  ·9·    ·   ·By:·     Leonard J. Bazelak
  · ·    ·   · · ·     Attorney at Law
  10·    ·   · · ·     101 West Third Street
  · ·    ·   · · ·     Dayton, Ohio· 45401
  11
  · ·    · · · · · · · · · · ·*· *                         *
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 4 of 79 PAGEID #: 610Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             4
  ·1· · · · · · · · ·ROBERT JOSEPH RIKE
  ·2· of lawful age, Witness herein, having been first
  ·3· duly cautioned and sworn, as hereinafter
  ·4· certified, was examined and said as follows:
  ·5· · · · · · · · ·CROSS-EXAMINATION
  ·6· BY MS. BROWN:
  ·7· · · · · Q.· ·Hello.
  ·8· · · · · A.· ·Hi.
  ·9· · · · · Q.· ·My name's Chanda Brown.· I'm an
  10· attorney.· I represent Kimberly Hill.· Could
  11· you please state your full name.
  12· · · · · A.· ·Robert Joseph Rike, R I K E.
  13· · · · · Q.· ·Okay.· And your business address?
  14· · · · · A.· ·335 West Third Street, Dayton, 02,
  15· 45402.
  16· · · · · Q.· ·Okay.· And have you ever had your
  17· deposition taken before?
  18· · · · · A.· ·I do not believe I have.
  19· · · · · Q.· ·Okay.· Well, I promise to try not
  20· to make it too painful for you.
  21· · · · · A.· ·Thank you.
  22· · · · · Q.· ·You know, it goes where it goes.
  23· What's your current occupation?
  24· · · · · A.· ·I'm a Dayton Police sergeant.
  25· · · · · Q.· ·Okay.· And how long have you been

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 5 of 79 PAGEID #: 611Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                              5
  ·1· a sergeant?
  ·2· · · · · A.· ·I have been a sergeant for -- I
  ·3· believe it will be 17 years June or July.
  ·4· · · · · Q.· ·Okay.· And how long have you been
  ·5· with the Dayton Police?
  ·6· · · · · A.· ·I have been with the City for 27
  ·7· years.· I will be a sworn officer 27 years this
  ·8· May.
  ·9· · · · · Q.· ·Okay.· So you started with the
  10· City as a --
  11· · · · · A.· ·A recruit, a recruit, yes, ma'am.
  12· · · · · Q.· ·And before you became an officer
  13· or a recruit, tell me about your employment
  14· history like prior to --
  15· · · · · A.· ·Prior to being a police officer?
  16· · · · · Q.· ·Yes.
  17· · · · · A.· ·I was in the United States Navy
  18· from '86 till my active duty ended in '89.                                          I
  19· was in the reserves until '92.· After that I
  20· took a -- I took a little time off and then I
  21· worked at the Dayton International Airport as
  22· airport security until I got into the academy
  23· in December of '91.
  24· · · · · Q.· ·Okay.· And tell me a little bit
  25· about the places or different positions you've

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 6 of 79 PAGEID #: 612Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             6
  ·1· had within the City of Dayton as an officer or
  ·2· sergeant.
  ·3· · · · · A.· ·Well, I'll just go through my
  ·4· history.· When I came out of the academy in
  ·5· '92, I was a patrol officer in the 1st
  ·6· District, which is now referred to as EPOD
  ·7· North, East Patrol Operations Division North.
  ·8· · · · · · · ·I was there for -- as a patrol
  ·9· officer for probably, roughly, five years,
  10· maybe five and a half years, and then I went
  11· into the special investigations division as a
  12· member of what we call the Dayton Metropolitan
  13· Housing Authority Task Force, DMHA Task Force.
  14· I did that for probably between five and six
  15· years.
  16· · · · · · · ·And then in, I want to say June or
  17· July, I honestly can't remember for some
  18· reason, I was promoted in 2002.
  19· · · · · Q.· ·Okay.
  20· · · · · A.· ·And then I left that unit in 2002.
  21· After being --
  22· · · · · Q.· ·Promoted to sergeant?
  23· · · · · A.· ·Yes, ma'am.
  24· · · · · Q.· ·Okay.
  25· · · · · A.· ·After my promotion I was

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 7 of 79 PAGEID #: 613Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             7
  ·1· reassigned, actually, back to the 1st
  ·2· District --
  ·3· · · · · Q.· ·Okay.
  ·4· · · · · A.· ·-- as a patrol sergeant.· It
  ·5· wasn't -- it wasn't long after that I was
  ·6· assigned as the supervisor in charge of what we
  ·7· called at that time the SET team, the Special
  ·8· Enforcement Team.· And in, I think it was,
  ·9· spring or summer of 2004 I was drafted to the
  10· dispatch center, and what that means is when
  11· you're promoted to sergeant, you're going to
  12· eventually do a year in the dispatch center.
  13· · · · · Q.· ·Okay.
  14· · · · · A.· ·I -- I actually did a year in the
  15· dispatch center, and the schedule in the shift
  16· was so good I stayed for a couple years.
  17· · · · · Q.· ·Okay.
  18· · · · · A.· ·In, I believe, July of 2007 -- I
  19· was in dispatch center in July of 2007 and then
  20· I was assigned to -- transferred to the
  21· Internal Affairs Bureau, which is now the
  22· Professional Standards Bureau.· My primary
  23· assignment at that time was public records
  24· administrator for the department.
  25· · · · · · · ·I did that and I was in charge

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 8 of 79 PAGEID #: 614Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                              8
  ·1· of -- I was in charge of random drug testing
  ·2· and I -- at that time early on I didn't carry a
  ·3· caseload but I would respond to callouts and
  ·4· do, you know, assist with investigations.                                           I
  ·5· just didn't -- I was not assigned
  ·6· investigations because I had so much to do with
  ·7· the other things that I was doing.
  ·8· · · · · Q.· ·Okay.
  ·9· · · · · A.· ·And then I -- I want to say maybe
  10· late maybe 2010, early 2011 they took the --
  11· because we had lost -- we started out with
  12· three sergeants in that unit when I was there
  13· and when one retired and they chose not to fill
  14· that sergeant's position, they took the public
  15· records administrator job out of that -- out of
  16· our unit and took the random drug testing out
  17· of our unit because it was not feasible to try
  18· to do all the things that the sergeant has to
  19· do and that stuff.
  20· · · · · · · ·So at that point I basically just
  21· was an IA supervisor and investigator.· So I
  22· did strictly investigations at that point, no
  23· more -- I was not the records administrator
  24· anymore.
  25· · · · · Q.· ·Okay.· Going back to your -- I

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 9 of 79 PAGEID #: 615Robert Rike
       Kimberly Hill vs City of Dayton Police Department, et al.

                                                                                             9
  ·1· know we're going back a little bit.
  ·2· · · · · A.· ·Sure.
  ·3· · · · · Q.· ·But your patrol when you first
  ·4· started in the 1st District, do you know who
  ·5· your lieutenant or sergeant was?
  ·6· · · · · A.· ·My first lieutenant was Lieutenant
  ·7· Randy Bean, and there's two of them, so it was
  ·8· the senior Randy Bean.
  ·9· · · · · Q.· ·Okay.
  10· · · · · A.· ·My sergeant, my first sergeant,
  11· out of the academy was sergeant by the name of
  12· Robert Mannix, who subsequently became a
  13· lieutenant and has since retired.
  14· · · · · Q.· ·M A N O X?
  15· · · · · A.· ·M A N N I X, I believe.
  16· · · · · Q.· ·And then when you were in the
  17· SI -- in the DM --
  18· · · · · A.· ·DMHA.
  19· · · · · Q.· ·Yeah.
  20· · · · · A.· ·My direct supervisor was a
  21· sergeant by the name of David Williams.· During
  22· my time there I believe the lieutenant switched
  23· off different times.· I know at one point my
  24· supervisor in that unit was Lieutenant Mike
  25· Wilhelm.· I believe that's W I L H E L M.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 10 of 79 PAGEID #: 616
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            10
   ·1· · · · · Q.· ·Okay.· And your 1st District
   ·2· sergeant position, who would have been your
   ·3· lieutenant?
   ·4· · · · · A.· ·I believe -- I believe when I
   ·5· initially got promoted, Lieutenant Randy Bean
   ·6· was still there and then Lieutenant Mike
   ·7· Wilhelm moved into that position at one point.
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·And just -- I mean, I -- when I
   10· was a patrol officer in the 1st District, I
   11· had -- you move around a lot, so I had multiple
   12· sergeants --
   13· · · · · Q.· ·Okay.
   14· · · · · A.· ·-- and a few different lieutenants
   15· actually so --
   16· · · · · Q.· ·Okay.· And when you first got to
   17· the IAB, now PSB, who was the lieutenant there?
   18· · · · · A.· ·Lieutenant was Mark Hess, H E S S.
   19· He ended up being the assistant chief and now
   20· is the chief of MetroParks.
   21· · · · · Q.· ·Okay.
   22· · · · · A.· ·And then there were a few after
   23· that.
   24· · · · · Q.· ·Okay.· So -- let's see.· I know --
   25· so you've been with the IAB PSB since -- what

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 11 of 79 PAGEID #: 617
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            11
   ·1· year was that, 2007?
   ·2· · · · · A.· ·2007, mm-hm.
   ·3· · · · · Q.· ·And you had Lieutenant Mark Hess.
   ·4· Who were the other lieutenants that have been
   ·5· there since 2007?
   ·6· · · · · A.· ·I believe, and I'm getting old, so
   ·7· bear with me --
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·-- I believe that when Mark Hess
   10· was promoted, Lieutenant John Huber took over.
   11· · · · · Q.· ·Is that H U B E R?
   12· · · · · A.· ·H U B E R, mm-hm.· Following --
   13· Lieutenant Huber ended up retiring from that
   14· position.
   15· · · · · Q.· ·Okay.
   16· · · · · A.· ·And at that point I believe is
   17· when Lieutenant Matt Carper was assigned to
   18· that position and then Lieutenant Carper was
   19· promoted to major at -- I want to say -- I want
   20· to say sometime around 2012, 2013.
   21· · · · · Q.· ·Okay.
   22· · · · · A.· ·And then we didn't have a
   23· lieutenant for -- I'm guessing it was -- it was
   24· well over a year, probably close to a year and
   25· a half, and then Lieutenant Hill was assigned

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 12 of 79 PAGEID #: 618
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            12
   ·1· to the position.
   ·2· · · · · Q.· ·Okay.
   ·3· · · · · A.· ·And I think she arrived in 2014.
   ·4· · · · · Q.· ·Okay.· Have any of your
   ·5· lieutenants, other than Lieutenant Hill, been a
   ·6· female?
   ·7· · · · · A.· ·Yes.
   ·8· · · · · Q.· ·Okay.· Who was that?
   ·9· · · · · A.· ·That was Lieutenant Barbara Bent,
   10· I believe that's B E N T.· That was while I
   11· was -- she did a -- she was -- she was one of
   12· the lieutenants at the 1st District.
   13· · · · · Q.· ·Okay.
   14· · · · · A.· ·That was while I was patrol
   15· officer.
   16· · · · · Q.· ·Okay.· And so that would have been
   17· in around when you first started, '92?
   18· · · · · A.· ·That would have been between '92
   19· and when I left in -- I want to say I left in
   20· '97 --
   21· · · · · Q.· ·Okay.
   22· · · · · A.· ·-- to go to the DMHA Task Force.
   23· · · · · Q.· ·Okay.
   24· · · · · A.· ·And --
   25· · · · · Q.· ·Since then have you had any female

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 13 of 79 PAGEID #: 619
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            13
   ·1· lieutenants or supervisors, sergeants --
   ·2· · · · · A.· ·Yes.
   ·3· · · · · Q.· ·-- or lieutenants?
   ·4· · · · · A.· ·Yes.· While again -- well, since
   ·5· the majority of my career was in the 1st
   ·6· District, a lot of it's going to be in the
   ·7· 1st -- in the 1st District, Sergeant Carlene
   ·8· Maynes, M A Y N E S.
   ·9· · · · · Q.· ·Let me go back -- I'm sorry --
   10· Barbara Bent, was that a lieutenant or a
   11· sergeant?
   12· · · · · A.· ·That was a lieutenant.
   13· · · · · Q.· ·Go ahead.· Sergeant --
   14· · · · · A.· ·Carlene Maynes was a sergeant.
   15· · · · · Q.· ·And when was that?
   16· · · · · A.· ·That would have been -- she was my
   17· sergeant, I believe, when I left the 1st
   18· District, so probably for two or three years --
   19· oh, maybe -- maybe '95 to '9 -- in that area,
   20· in that area.
   21· · · · · Q.· ·Okay.· All right.· Any other
   22· female supervisors?
   23· · · · · A.· ·Yes.
   24· · · · · Q.· ·Okay.
   25· · · · · A.· ·I believe it was prior to Sergeant

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 14 of 79 PAGEID #: 620
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            14
   ·1· Maynes taking over as our sergeant we had a
   ·2· sergeant by the name of Clydette, and please
   ·3· don't ask me to spell that.
   ·4· · · · · Q.· ·Okay.
   ·5· · · · · A.· ·I'm not sure -- Clydette
   ·6· North-Burke.· It's hyphenated.
   ·7· · · · · Q.· ·Okay.
   ·8· · · · · A.· ·And she was -- she was our
   ·9· sergeant for maybe a year before Sergeant
   10· Maynes took over.
   11· · · · · Q.· ·Okay.· So that would have been
   12· before '95?
   13· · · · · A.· ·I think so.· And I'm -- I'm trying
   14· to recall this.
   15· · · · · Q.· ·Sure.
   16· · · · · · · ·MR. BAZELAK:· Are you just asking
   17· about sergeants or even both?
   18· · · · · · · ·MS. BROWN:· Yeah, sergeants or
   19· lieutenants, anyone that was a supervisor.· So a
   20· sergeant when you were a patrol and then
   21· lieutenant --
   22· · · · · · · ·MR. BAZELAK:· Just a direct
   23· supervisor because --
   24· · · · · · · ·THE WITNESS:· Okay.· And for the
   25· record, I was an officer when Lieutenant Bent was

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 15 of 79 PAGEID #: 621
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            15
   ·1· my -- was my lieutenant.
   ·2· · · · · Q.· ·Okay.
   ·3· · · · · A.· ·So she would not have been my
   ·4· direct supervisor.· It would have been one of
   ·5· the other sergeants I mentioned.
   ·6· · · · · Q.· ·Okay.
   ·7· · · · · A.· ·I believe -- I believe that is the
   ·8· extent.
   ·9· · · · · Q.· ·Okay.· Were any of these female
   10· sergeants and lieutenants African-American
   11· female?
   12· · · · · A.· ·Sergeant Clydette North-Burke,
   13· yes, ma'am.
   14· · · · · Q.· ·And that was --
   15· · · · · A.· ·It was in that area.
   16· · · · · Q.· ·All right.· I'm not going to hold
   17· you to it explicitly?
   18· · · · · A.· ·This has been a long time ago.
   19· · · · · Q.· ·Okay.· Other than this case here,
   20· have you ever been the subject or accused of
   21· being part of any discriminatory actions with
   22· any other employees or coworkers or anything
   23· while with the City of Dayton?
   24· · · · · A.· ·No, ma'am, never.
   25· · · · · Q.· ·Okay.· And you're currently

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 16 of 79 PAGEID #: 622
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            16
   ·1· employed with the City; correct?
   ·2· · · · · A.· ·Yes, ma'am.
   ·3· · · · · Q.· ·Okay.· What's your current job
   ·4· title?
   ·5· · · · · A.· ·Department advocate.
   ·6· · · · · Q.· ·Okay.· And who's your current
   ·7· chain of command?
   ·8· · · · · A.· ·My lieutenant is Lieutenant Eric
   ·9· Sheldon.
   10· · · · · Q.· ·Okay.· And are you still with the
   11· PSB?
   12· · · · · A.· ·Yes, ma'am, it's a -- it's an
   13· assignment within -- within PSB.
   14· · · · · Q.· ·Okay.· Is it different from your
   15· assignment when you were working under
   16· Lieutenant Hill?
   17· · · · · A.· ·Yes, ma'am.
   18· · · · · Q.· ·Tell me about the difference.
   19· · · · · A.· ·The difference is I don't work in
   20· the office with -- I'm not an investigator, for
   21· one.
   22· · · · · Q.· ·Okay.
   23· · · · · A.· ·I work in the safety building
   24· where all the other members of the unit work
   25· over in the One Stop building.· My job is

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 17 of 79 PAGEID #: 623
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            17
   ·1· primarily -- I do -- I'm back to random drug
   ·2· testing.
   ·3· · · · · Q.· ·Okay.· That sounds fun.
   ·4· · · · · A.· ·Just lucky, I guess.· And I
   ·5· primarily, I guess for lack of a better term,
   ·6· facilitate the disciplinary process.· If
   ·7· there's discipline that's going to -- if an
   ·8· officer's going to discipline, the discipline
   ·9· comes to me, I log it, I make sure that the
   10· appropriate charge has been made and then I
   11· send it out to be served if there is a -- if
   12· there is a -- if it's a disciplinary process.
   13· · · · · · · ·If it's going to involve something
   14· greater than a reprimand, some type of
   15· suspension, maybe termination, then I will -- I
   16· will -- there will be a hearing, an
   17· administrative hearing, if the employee so
   18· chooses and then I will -- I'm the person that
   19· sets in and states the -- states the
   20· departments, the facts of the department's
   21· investigation.
   22· · · · · Q.· ·Okay.· So you don't do the
   23· investigation but you might review an
   24· investigation and report those facts from
   25· someone else's investigation?

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 18 of 79 PAGEID #: 624
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            18
   ·1· · · · · A.· ·Right.· The investigation, once it
   ·2· takes the course that it takes and there's
   ·3· going to be a -- and there's going to be what
   ·4· we call charges and specifications, then the
   ·5· investigation comes to me, I get it over here
   ·6· to HR law where they -- they review it, type up
   ·7· the appropriate charge and specifications
   ·8· and -- and then, ultimately, once those charges
   ·9· and specifications are returned to me, I see to
   10· it that they're served.
   11· · · · · · · ·And then if there's going to be a
   12· hearing, I'll review the investigation so -- so
   13· that, like I said, I do a little thing prior,
   14· just explaining the facts and the circumstances
   15· of the investigation and then the hearing
   16· officer hears the mitigation.
   17· · · · · Q.· ·Okay.· And when did you take over
   18· this position?
   19· · · · · A.· ·I want to say December 12th of
   20· 2017.
   21· · · · · Q.· ·And before that you were a
   22· sergeant with -- an investigative sergeant?
   23· · · · · A.· ·Yes, ma'am, I was actually an
   24· investigator supervisor over in the One Stop
   25· office in PSB.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 19 of 79 PAGEID #: 625
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            19
   ·1· · · · · Q.· ·And how long had you been in that
   ·2· position?
   ·3· · · · · A.· ·Technically, I had been a
   ·4· supervisor in PSB since I got there in 2007.                                        I
   ·5· started doing full time investigations after
   ·6· they took away the public records and the drug
   ·7· testing in probably, I want to say, early 2011.
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·So from 2011 on I primarily did
   10· the work of a PSB supervisor and carried a
   11· caseload of investigations.
   12· · · · · Q.· ·Okay.· And so this was sometime
   13· after when Lieutenant Carper was promoted to
   14· major that there was no lieutenant assigned to
   15· the PSB?
   16· · · · · A.· ·That is correct.
   17· · · · · Q.· ·Okay.· And so at that point -- I
   18· spoke to Sergeant Reboulet earlier today and he
   19· testified that you -- you guys kind of shared
   20· the duties a little bit --
   21· · · · · A.· ·We did.
   22· · · · · Q.· ·-- as interim commanders.· Tell me
   23· about that.
   24· · · · · A.· ·For the time that we were without
   25· a lieutenant, I think we did it in, basically,

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 20 of 79 PAGEID #: 626
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            20
   ·1· two-month shifts.· He would take two months and
   ·2· then I would take two months just simply
   ·3· because you -- like I said, we carry a caseload
   ·4· just like the detectives do and we have -- we
   ·5· have things that sergeants do.· So we would --
   ·6· we shared a responsibility throughout that year
   ·7· and change that we did it, yes.
   ·8· · · · · Q.· ·Now, did the sergeants versus
   ·9· the -- I guess they're detectives in -- they're
   10· called detectives?
   11· · · · · A.· ·Yes, ma'am.
   12· · · · · Q.· ·But they're officers?
   13· · · · · A.· ·Yeah, they're the rank of officer,
   14· yes, ma'am.
   15· · · · · Q.· ·Did the detectives versus the
   16· sergeants, did the sergeants have different
   17· types of cases --
   18· · · · · A.· ·(Witness shakes head from side to
   19· side.)
   20· · · · · Q.· ·-- or did you investigate the same
   21· thing the officer --
   22· · · · · A.· ·Yes, it would basically go in --
   23· if we took a callout on an officer-involved
   24· shooting or bad accident or something like that
   25· and the officers -- each one of the detectives

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 21 of 79 PAGEID #: 627
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            21
   ·1· were actively working on three different
   ·2· investigations and I had one, I'd take it.· It
   ·3· was just the caseload was shared.· And we took
   ·4· our fair share.
   ·5· · · · · Q.· ·Okay.· So did you supervise
   ·6· detectives in their process or in their
   ·7· investigations at all?
   ·8· · · · · A.· ·I guess it would depend on your
   ·9· definition, yes.· We would oversee, we would go
   10· through different steps with them of the
   11· investigative process, we would review their
   12· investigations prior to -- prior to the final
   13· product being turned in to the lieutenant.
   14· · · · · Q.· ·Okay.
   15· · · · · A.· ·Yes, ma'am.
   16· · · · · Q.· ·What -- who were the detectives
   17· that were working in the PSB during the time
   18· that you were there with Lieutenant Hill?
   19· · · · · A.· ·With Lieutenant Hill?
   20· · · · · Q.· ·Narrow down a time frame a little
   21· bit.· So, basically, 2013 to 20 -- you left in
   22· 2017; right?
   23· · · · · A.· ·Yes, ma'am.· To the best of my
   24· knowledge, as I recall the -- when Lieutenant
   25· Hill got there, I know that Detective Scott

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 22 of 79 PAGEID #: 628
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            22
   ·1· Culham was there, C U L H A M.· I know that
   ·2· Detective --
   ·3· · · · · Q.· ·And he's white male?
   ·4· · · · · A.· ·Yes.
   ·5· · · · · Q.· ·Okay.
   ·6· · · · · A.· ·And I know that Detective Howard
   ·7· Jordan was there.
   ·8· · · · · Q.· ·And his race?
   ·9· · · · · A.· ·He's a black male.· And I
   10· believe -- I believe that at some point during
   11· that Detective Doug Hall may have been there
   12· for some part of that.
   13· · · · · Q.· ·Okay.
   14· · · · · A.· ·And he is a white male, yes,
   15· ma'am.
   16· · · · · Q.· ·Okay.
   17· · · · · A.· ·Oh, I'm sorry, yes.· Those -- the
   18· people I just mentioned left during the time
   19· that Lieutenant Hill was there.
   20· · · · · Q.· ·Okay.
   21· · · · · A.· ·In that time period as they -- as
   22· they moved out, I believe -- I don't know the
   23· order in which they went.· I don't want to get
   24· it wrong.
   25· · · · · Q.· ·Okay.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 23 of 79 PAGEID #: 629
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            23
   ·1· · · · · A.· ·As one would move out, you would
   ·2· replace them with another detective.
   ·3· · · · · Q.· ·Okay.
   ·4· · · · · A.· ·As one of those detectives moved
   ·5· out, I believe Detective Darrel Smith was the
   ·6· first to come into the -- to come into -- to
   ·7· come into the office.
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·Next was Detective Dennis Murphy,
   10· M U R P H Y, and then the last detective was
   11· Detective Krista Gorsuch, and I believe that is
   12· G O R S U C H.· I think it's with a K --
   13· actually, I know it's with a K, K R I S T A.
   14· · · · · Q.· ·And race and ethnicity?· I can't
   15· speak today.
   16· · · · · A.· ·Detective Smith is a black male,
   17· Detective Murphy is a white male and Detective
   18· Gorsuch is a white female.
   19· · · · · Q.· ·Okay.
   20· · · · · A.· ·And those three detectives are
   21· currently still active in PSB.
   22· · · · · Q.· ·Okay.· And who are the current
   23· sergeants that you know that are in PSB?
   24· · · · · A.· ·I do.· Sergeant Richard Taylor and
   25· Sergeant Justin Poe, P O E.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 24 of 79 PAGEID #: 630
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            24
   ·1· · · · · Q.· ·Okay.· And the current lieutenant
   ·2· is Sheldon?
   ·3· · · · · A.· ·Yes, ma'am.
   ·4· · · · · Q.· ·So during the time that you and
   ·5· Sergeant Reboulet were -- were kind of sharing
   ·6· the duties of the, you know, lieutenant --
   ·7· lieutenant responsibilities, were you receiving
   ·8· any additional benefits or pay from the City of
   ·9· Dayton?
   10· · · · · A.· ·You know, I believe that when you
   11· are -- when we were -- when we were doing the
   12· job as lieutenant, you were given a -- and I
   13· can't think of the term right now -- but, yes,
   14· I wasn't making lieutenant's pay but you -- you
   15· did get -- you did get something additional.
   16· It wasn't to the point where you would notice
   17· it.
   18· · · · · Q.· ·So when -- so when Lieutenant Hill
   19· came in as the lieutenant, did those benefits
   20· stop for you?
   21· · · · · A.· ·They would -- yeah, we wouldn't --
   22· you'd only get it when you were the acting
   23· lieutenant, yes, ma'am.
   24· · · · · Q.· ·So for those two months time frame
   25· when you were alternating with Sergeant

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 25 of 79 PAGEID #: 631
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            25
   ·1· Reboulet --
   ·2· · · · · A.· ·That's correct.
   ·3· · · · · Q.· ·-- you would get extra.· Was there
   ·4· any explanation provided to you why there was a
   ·5· delay in having a lieutenant there in the PSB
   ·6· during that time frame?
   ·7· · · · · · · ·MR. BAZELAK:· Objection.· Go ahead.
   ·8· · · · · · · ·THE WITNESS:· Initially, I was
   ·9· told -- I was told that there was -- that we -- we
   10· had one lieutenant available and that there was
   11· two spots and the other unit was getting the
   12· lieutenant.
   13· · · · · Q.· ·Okay.
   14· · · · · A.· ·I never asked many times.· That
   15· was the only -- that was the only time anybody
   16· ever really told me anything.
   17· · · · · Q.· ·Okay.
   18· · · · · A.· ·And that was very early on, yes.
   19· · · · · Q.· ·Okay.· And so was there ever any
   20· discussion about selecting a new lieutenant for
   21· the PSB?
   22· · · · · A.· ·We had a discussion with -- and I
   23· don't know what the time frame was so I don't
   24· know if it was Major or Lieutenant Colonel Mark
   25· Ecton.· Towards the -- towards the time that

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 26 of 79 PAGEID #: 632
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            26
   ·1· Lieutenant Hill was assigned, prior to that he
   ·2· had come over to our office and sat down and
   ·3· just wanted to know if we had any ideas
   ·4· about -- about Lieutenant and we talked very
   ·5· briefly about it.
   ·6· · · · · Q.· ·Okay.· Was -- do you recall
   ·7· speaking to Colonel Ecton about whether
   ·8· Lieutenant Hill would come over into the
   ·9· position during that meeting?
   10· · · · · A.· ·I don't remember having a
   11· conversation with him about Lieutenant Hill.
   12· · · · · Q.· ·Okay.
   13· · · · · A.· ·If -- he may have brought
   14· Lieutenant Hill's name up, I remember, because
   15· I remember her name coming up but there wasn't
   16· any real discussion about it.
   17· · · · · Q.· ·Okay.· Do you recall coming into
   18· the OCRC office or having a meeting with Ohio
   19· Civil Rights Commission representative and
   20· giving a statement or talking about --
   21· · · · · A.· ·I remember, yes.
   22· · · · · Q.· ·-- her charges?· Okay.
   23· · · · · · · ·(Thereupon, Plaintiff's Exhibit 2, a
   24· copy of an interview, was marked for purposes of
   25· identification.)

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 27 of 79 PAGEID #: 633
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            27
   ·1· · · · · Q.· ·Hand you what's been marked as
   ·2· Exhibit 2.· And so I'll represent to you that
   ·3· this is part of the records that we received
   ·4· from the OCRC as their summary of an interview
   ·5· that they're saying happened on October 4, 2016
   ·6· with you.· Do you recall having this interview
   ·7· around that time -- that date, October 4?
   ·8· · · · · A.· ·If it says that, I'm -- I don't
   ·9· recall when -- it seemed like it was forever.
   10· · · · · Q.· ·Yeah.
   11· · · · · A.· ·I won't argue.
   12· · · · · Q.· ·Okay.· And so I want to go -- one
   13· of the statements in here that I wanted to talk
   14· to you about, third paragraph down, there's a
   15· Sergeant Rike, and it says Lieutenant Hill, she
   16· doesn't communicate with us.· If there is
   17· face-to-face, we usually initiate that.
   18· There's very little that she does that benefits
   19· this office.· Do you recall making that
   20· statement to the OCRC?
   21· · · · · A.· ·I do not recall it.
   22· · · · · Q.· ·Okay.
   23· · · · · A.· ·But if it's here, like I said, I
   24· won't argue with it.
   25· · · · · Q.· ·Okay.· Did -- did you feel that

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 28 of 79 PAGEID #: 634
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            28
   ·1· way at the time or do you feel that way about
   ·2· her?
   ·3· · · · · A.· ·Not really.· I mean, there were --
   ·4· I guess I would -- the way I would explain this
   ·5· is there were times when she would not talk to
   ·6· us --
   ·7· · · · · Q.· ·Okay.
   ·8· · · · · A.· ·-- period.· I think that's what I
   ·9· was referring to.
   10· · · · · Q.· ·Okay.· So you don't recall saying
   11· that there's little that she does to benefit
   12· the office?
   13· · · · · A.· ·Well, if, like I said, it's right
   14· here --
   15· · · · · · · ·MR. BAZELAK:· It's not a transcript.
   16· · · · · · · ·THE WITNESS:· No, I don't remember
   17· that, no.
   18· · · · · · · ·MR. BAZELAK:· This is the
   19· investigators -- what she said so --
   20· · · · · · · ·THE WITNESS:· No, I don't -- I
   21· don't -- I remember very little from that.· I'll
   22· be honest.· I'll tell you right now, okay.
   23· · · · · Q.· ·So if you go down, next sentence
   24· after that, I don't know if it's
   25· incompetence -- I don't know if incompetence is

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 29 of 79 PAGEID #: 635
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            29
   ·1· the right word or not.· Sergeant Rike went on
   ·2· to explain this is a paramilitary type of
   ·3· organization and you follow commands
   ·4· accordingly.· Is that an accurate statement?
   ·5· · · · · A.· ·That is an accurate statement.
   ·6· · · · · Q.· ·So explain to me what you meant by
   ·7· you following commands accordingly in the
   ·8· paramilitary organization.
   ·9· · · · · A.· ·Well, what it is is -- and what
   10· that means is we have a rank structure in the
   11· Dayton Police Department and we have officers
   12· and we have sergeants and we have lieutenants
   13· and majors and lieutenant colonels and chiefs
   14· and officers.
   15· · · · · · · ·If it's a reasonable order, you
   16· take orders from sergeants and lieutenants and
   17· you follow those orders just as you would in
   18· the military.· If in our situation here I'm a
   19· sergeant, Lieutenant Hill is a lieutenant.· If
   20· Lieutenant Hill gave me an order, gave me an
   21· assignment, then I did it because that's --
   22· that's how this -- that's the only way the
   23· process worked.· It's the only way the
   24· department runs.· So I think that's -- that
   25· would be what my --

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 30 of 79 PAGEID #: 636
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            30
   ·1· · · · · Q.· ·Okay.· And so next sentence, we
   ·2· have said many times and told her of things
   ·3· were to be done.· Do you recall making a
   ·4· statement about you had told Lieutenant Hill
   ·5· about things that were to be done?
   ·6· · · · · A.· ·I'm not even sure what that means.
   ·7· I'm reading it and I don't know what it means.
   ·8· · · · · · · ·MR. BAZELAK:· Take your time and read
   ·9· the whole thing if you need to.
   10· · · · · · · ·THE WITNESS:· Okay.
   11· · · · · · · ·(Pause in proceedings.)
   12· · · · · · · ·THE WITNESS:· Okay.· And if I said
   13· that, again, this is what I was saying earlier, if
   14· we had -- if we didn't see eye to eye on
   15· something, it didn't really matter because we
   16· worked for her and we did what was asked of us.
   17· · · · · · · ·Now, here when we -- when I,
   18· apparently, made the statements things were to be
   19· done, when Lieutenant Hill came to the -- came to
   20· PSB, and let me be clear, I, for one, was
   21· ecstatic.· We needed a lieutenant because we
   22· needed to quit trying to do multiple jobs.
   23· · · · · Q.· ·Well, let me pause you there.
   24· · · · · A.· ·Mm-hm.
   25· · · · · Q.· ·Was she -- were you ecstatic that

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 31 of 79 PAGEID #: 637
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            31
   ·1· Lieutenant Hill came or did you want someone
   ·2· else?
   ·3· · · · · A.· ·No, we wanted a lieutenant.
   ·4· · · · · Q.· ·Okay.
   ·5· · · · · A.· ·It really wouldn't have mattered.
   ·6· · · · · Q.· ·Well, because I say that because
   ·7· if you go to the next page one of the questions
   ·8· is like I didn't get good -- well, I guess the
   ·9· question was, why didn't you seek the job level
   10· of PSB division lieutenant, and the response is
   11· I didn't get the job because I'm not a
   12· lieutenant.· Is that a correct statement?
   13· · · · · A.· ·That's correct.
   14· · · · · Q.· ·I was pretty glad to see a
   15· lieutenant come in here as you stated before;
   16· correct?
   17· · · · · A.· ·That's correct.
   18· · · · · Q.· ·But we didn't get to stop our
   19· regular extra duties.
   20· · · · · A.· ·To an extent, that's correct.
   21· · · · · Q.· ·Okay.· And tell me about that.
   22· · · · · A.· ·Part of the job of lieutenant, and
   23· as I explained to Lieutenant Hill, when she
   24· came into the unit just to -- just give her an
   25· idea of what was expected, you know, a lot of

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 32 of 79 PAGEID #: 638
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            32
   ·1· times a lieutenant is -- lieutenants respond to
   ·2· callouts, lieutenants do findings and
   ·3· lieutenants attend a lot of meetings.
   ·4· · · · · Q.· ·Okay.
   ·5· · · · · A.· ·These are things that -- that I,
   ·6· for one, I won't speak for Sergeant Remley, but
   ·7· I, for one, spent a lot of time in meetings and
   ·8· I had a lot of things to do back at my office,
   ·9· so we were very happy to have a lieutenant in
   10· there to, among other things, attend meetings.
   11· And then as soon as Lieutenant Hill arrived,
   12· advised us that we were going to attend all the
   13· meetings.
   14· · · · · Q.· ·Okay.
   15· · · · · A.· ·That was -- I'm not sure where I'm
   16· at here.· That was the -- that was the -- that
   17· was the basis of that statement is that we had
   18· finally, after better than a year, got a
   19· lieutenant over there to take over the
   20· meeting -- the meetings that the lieutenant
   21· goes to and then we ended up going to them all
   22· anyway.
   23· · · · · Q.· ·Okay.
   24· · · · · A.· ·I think that he was the -- that
   25· was the extra duty that I -- that I spoke of.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 33 of 79 PAGEID #: 639
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            33
   ·1· · · · · Q.· ·Okay.
   ·2· · · · · A.· ·Okay.
   ·3· · · · · Q.· ·So the next sentence there, same
   ·4· page, Lieutenant Hill was not our first choice
   ·5· or our second choice, she wasn't even on the
   ·6· list.· Do you -- do you -- is that an accurate
   ·7· statement?
   ·8· · · · · A.· ·That's accurate.
   ·9· · · · · Q.· ·Okay.· To me, Lieutenant Hill
   10· wasn't on our list because of her past.
   11· · · · · A.· ·That's correct.
   12· · · · · Q.· ·That's correct.· Okay.· Tell me
   13· about her past that made you not want her to be
   14· on the list.
   15· · · · · A.· ·Well, and --
   16· · · · · · · ·MR. BAZELAK:· Read the whole thing,
   17· too, because she's asking about specific things
   18· and I want to make sure you have a fair
   19· opportunity to read -- read the whole summary that
   20· was prepared by the investigator.
   21· · · · · · · ·(Pause in proceedings.)
   22· · · · · · · ·THE WITNESS:· Okay.· And, you know, I
   23· can't -- there are things I can't put my finger
   24· on.· I've been here for a long time.· When -- when
   25· Lieutenant Hill -- there were things that gave

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 34 of 79 PAGEID #: 640
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            34
   ·1· us -- gave me areas of concern, and that was when
   ·2· Lieutenant Hill was a sergeant and worked as a
   ·3· major's aide for the major of operations, Kenton
   ·4· Rainey, there became a log jam of investigations
   ·5· that would never -- that seemed to never make it
   ·6· through the process and we would, as sergeants, as
   ·7· supervisors, we would continuously receive
   ·8· investigations back, and these are investigations
   ·9· that Lieutenant Hill, as the major's aide,
   10· would -- as part of her duties would, I assume, be
   11· expected to review prior to getting to the major.
   12· That's the idea.
   13· · · · · · · ·And we would get investigations back
   14· with things that -- with questions that made no
   15· sense.· We would get things back with a note with
   16· writing on our investigation saying you mention
   17· here this happened, please explain in greater
   18· detail.· And the greater detail was in the next
   19· paragraph.
   20· · · · · · · ·So we would write notes back and say
   21· see next paragraph and then we would send them
   22· back.· And, honestly, I don't know if it was
   23· coming back from Major Rainey or I don't know if
   24· it was coming back from Lieutenant Hill, but the
   25· fact is is very few things got through.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 35 of 79 PAGEID #: 641
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            35
   ·1· · · · · · · ·And when you constantly got back
   ·2· reports saying please answer this question and the
   ·3· question is two paragraphs down, then you have to
   ·4· ask yourself, is somebody in that office actually
   ·5· reading these things and reviewing them or are
   ·6· they just finding something.
   ·7· · · · · · · ·And you got to understand, we have
   ·8· time limits in this department.· And when you're a
   ·9· sergeant and you have -- and you have time limits,
   10· it -- it just kills you to keep receiving the same
   11· investigation back over and over because now in
   12· the time period that it's taking you to send this
   13· one up through and you get it back, you have three
   14· more.
   15· · · · · Q.· ·Okay.· Let me pause you for a
   16· second.
   17· · · · · A.· ·Sure.
   18· · · · · Q.· ·What types of investigations were
   19· these?
   20· · · · · A.· ·Use of force, cruiser accidents,
   21· citizen complaints, you know, complaints of
   22· misconduct, things of that --
   23· · · · · Q.· ·Complaints of misconduct of police
   24· officers?
   25· · · · · A.· ·Police officer.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 36 of 79 PAGEID #: 642
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            36
   ·1· · · · · Q.· ·So you said use of force.· So that
   ·2· would be police officers involved in some type
   ·3· of injury or use of force with a citizen;
   ·4· correct?
   ·5· · · · · A.· ·That is correct.
   ·6· · · · · Q.· ·And then cruiser accidents would
   ·7· be police officers causing a car accident with
   ·8· a citizen?
   ·9· · · · · A.· ·Just being involved in an
   10· accident.
   11· · · · · Q.· ·Okay.
   12· · · · · A.· ·Whether it was our fault or not,
   13· it would have to be investigated, yes, ma'am.
   14· · · · · Q.· ·Okay.· And so someone, we don't
   15· know if it was Lieutenant Hill, what you're
   16· saying is someone would put notes on these
   17· investigations and say we need more explanation
   18· when it was your opinion that there had already
   19· been enough explanation already in the report;
   20· correct?· Is that a fair summary?
   21· · · · · A.· ·Not my opinion.· The answers to
   22· the questions would be in the report.
   23· · · · · Q.· ·Okay.
   24· · · · · A.· ·And as I said, the major's aide,
   25· their responsibility was to review reports

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 37 of 79 PAGEID #: 643
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            37
   ·1· prior to handing them to the major because you
   ·2· want them to be complete for the major --
   ·3· · · · · Q.· ·Okay.
   ·4· · · · · A.· ·-- so he can look at them, sign
   ·5· off on them and be done.
   ·6· · · · · Q.· ·Okay.
   ·7· · · · · A.· ·So either -- either she --
   ·8· Lieutenant Hill was sending these through to
   ·9· him with these questions unanswered or if he
   10· had a question and said why does this -- why is
   11· this -- why is this not answered here but it's
   12· answered in the next paragraph, then you
   13· would -- then it would be something that she
   14· could say, Major, this is in the next
   15· paragraph, just --
   16· · · · · Q.· ·Okay.· Anything else about her
   17· past that made you, you know, made her not be
   18· your first or second choice or on the list to
   19· come into the PSB?
   20· · · · · A.· ·And, again, I won't -- I'm in this
   21· department.· It's not a big department.
   22· · · · · Q.· ·Okay.
   23· · · · · A.· ·I was aware of just, you know,
   24· things in west pod when she moved to lieutenant
   25· and went to that -- went to that area that some

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 38 of 79 PAGEID #: 644
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            38
   ·1· things were not making it through the process
   ·2· in a timely manner.
   ·3· · · · · Q.· ·Like what?
   ·4· · · · · A.· ·As I said, investigations.· Like I
   ·5· said, I can't put my finger on it.· These are
   ·6· things that I -- that I heard.
   ·7· · · · · Q.· ·Okay.
   ·8· · · · · A.· ·I can't give you facts.
   ·9· · · · · Q.· ·Okay.
   10· · · · · A.· ·I'm just telling you -- but these
   11· things -- again, when you hear these things, it
   12· gives you a moment of concern --
   13· · · · · Q.· ·Okay.
   14· · · · · A.· ·-- because the job of a PSB
   15· commander is an important job.· These
   16· investigations are not minor cruiser accidents,
   17· these are not your everyday use of force.
   18· These are officer involved shootings, these are
   19· investigations where people have -- they're
   20· fatal cruiser accidents, these are things where
   21· people, you know, have something serious that's
   22· happened if we're investigating it.
   23· · · · · · · ·There are officers who are
   24· involved in these things who need for the
   25· process to work.· They are -- they wait and

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 39 of 79 PAGEID #: 645
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            39
   ·1· it's -- and because it's a PSB investigation,
   ·2· it takes time, and these officers deserve to
   ·3· have these things done efficiently and in a
   ·4· timely manner because these are things that --
   ·5· that bother -- when an officer's involved in a
   ·6· incident where someone dies, someone's injured,
   ·7· they need some closure, and when --
   ·8· · · · · Q.· ·Let me stop you.
   ·9· · · · · A.· ·Sure.
   10· · · · · Q.· ·So would you say the intent is to
   11· close the investigations faster?
   12· · · · · A.· ·No, no.
   13· · · · · Q.· ·But it's to make sure that you get
   14· closure for the officers?
   15· · · · · · · ·MR. BAZELAK:· Go ahead.
   16· · · · · · · ·THE WITNESS:· Correct.· No, the
   17· investigations are never to -- I'm sorry.· The
   18· investigations, as I said, a PSB investigation
   19· takes forever.
   20· · · · · Q.· ·Okay.
   21· · · · · A.· ·But when it is finished, when it
   22· is finished and the findings are completed, we
   23· can -- we can send information to the officer
   24· saying the investigation is completed, you were
   25· cleared of any wrongdoing.· That's big.· The --

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 40 of 79 PAGEID #: 646
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            40
   ·1· the issue was you can't have these things not
   ·2· make it through the process in a timely manner,
   ·3· okay, that was my -- that was my concern.
   ·4· · · · · Q.· ·Was there ever any time where you
   ·5· found that an officer wasn't cleared and you
   ·6· didn't send him a letter saying he didn't -- he
   ·7· was cleared of any wrongdoing involving a use
   ·8· of force claim?
   ·9· · · · · A.· ·I don't understand what you're --
   10· say that again for me, please.
   11· · · · · Q.· ·Correct me if I'm phrasing it
   12· incorrect but --
   13· · · · · A.· ·Mm-hm.
   14· · · · · Q.· ·But what you've said previously
   15· was you like to close these investigations and
   16· send the officer a letter; correct?
   17· · · · · A.· ·And explain to him that it's gone
   18· through the process up to the chief of police
   19· and it has been determined that they -- or
   20· whatever the case may be.
   21· · · · · Q.· ·Okay.· So have there ever been
   22· situations where you have to send a letter
   23· saying that we haven't cleared you of
   24· wrongdoing and you have violated our use of
   25· force policy in these serious use of force

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 41 of 79 PAGEID #: 647
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            41
   ·1· situations?
   ·2· · · · · A.· ·No, ma'am, there's no letter
   ·3· saying that.
   ·4· · · · · Q.· ·Okay.
   ·5· · · · · A.· ·That is -- that is where the
   ·6· reprimands and the charges and specifications
   ·7· come in.
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·If you've been cleared, we're
   10· going to send you a letter and tell you that
   11· you've been cleared.· If you've not been
   12· cleared, then you're going to receive your
   13· level of discipline that has been decided by
   14· the department.
   15· · · · · Q.· ·Okay.
   16· · · · · A.· ·So either way, you are being
   17· advised that this case is closed.
   18· · · · · Q.· ·Okay.· And so it was your fear or
   19· your concern that Lieutenant Hill would not be
   20· able to review the processes quickly enough
   21· based on your prior knowledge of how she
   22· responded in similar-type situations?
   23· · · · · A.· ·I'm not even sure.· I don't even
   24· believe it was that.· I just thought at the
   25· time there was people that I had worked with

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 42 of 79 PAGEID #: 648
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            42
   ·1· who -- who might have -- who I thought would do
   ·2· the job well.· I'm not saying that she
   ·3· wouldn't.
   ·4· · · · · Q.· ·Do the job better than her?
   ·5· · · · · A.· ·I don't even know that.· I don't
   ·6· know that.· That's why when she was assigned
   ·7· this, we were very happy.· I've known
   ·8· Lieutenant Hill for 27 years.· She's very --
   ·9· she's a very intelligent woman.· She is -- she
   10· is a very intelligent police officer.
   11· · · · · · · ·She -- she -- when she does her
   12· work, it's a lot -- a lot of times it's
   13· flawless.· She writes very well, she corrects
   14· our things very well.· You give her a summary
   15· of something written and there are not
   16· many better that can bring it back to you and
   17· have it -- have it tweaked up, grammar, very --
   18· very intelligent.· I had no doubt that
   19· Lieutenant Hill could do that job and I wish
   20· she would have.
   21· · · · · Q.· ·And that was my next question.· So
   22· you don't think that she did it very well?
   23· · · · · A.· ·No, I don't.
   24· · · · · Q.· ·Okay.· And why is that?
   25· · · · · A.· ·Simply because one of the

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 43 of 79 PAGEID #: 649
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            43
   ·1· responsibilities of PSB commander was doing
   ·2· findings, and it became clear not long after
   ·3· she became commander and was transferred over
   ·4· that some of these investigations were getting
   ·5· completed, however, the findings were not
   ·6· leaving our office and it was -- it was -- it
   ·7· started becoming frustrating because, as I
   ·8· said, we have -- we have time limits, we have
   ·9· disciplinary time limits, and these
   10· investigators work very hard on these
   11· investigations to get them done efficiently,
   12· thoroughly and as detailed as they possibly can
   13· and turned in to the lieutenant in a timely
   14· manner.
   15· · · · · · · ·And findings, which are the
   16· responsibility of the lieutenant, were not
   17· getting done.· By the time it was said and
   18· done -- when Lieutenant Hill and -- Lieutenant
   19· Hill left the assignment after I did -- but
   20· when I left the assignment, there were upwards
   21· of 23 investigations that had -- that had
   22· none -- did not have findings with them.· That
   23· is what we do.· I -- believe me, I -- I wanted
   24· Lieutenant Hill to succeed more than anybody.
   25· It's -- the assignment is a great assignment

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 44 of 79 PAGEID #: 650
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            44
   ·1· and she had all the tools to do the job and I
   ·2· don't -- to this day, I don't understand what
   ·3· happened --
   ·4· · · · · Q.· ·Okay.
   ·5· · · · · A.· ·-- but -- I'm sorry.
   ·6· · · · · Q.· ·Well, did you ever get any
   ·7· feedback from management, either majors, either
   ·8· other lieutenants or chief about Lieutenant
   ·9· Hill complaining or bringing up any issues she
   10· was having with you and Sergeant Reboulet while
   11· she was there at the PSB?
   12· · · · · · · ·MR. BAZELAK:· Objection, form.· Go
   13· ahead.
   14· · · · · · · ·THE WITNESS:· No.
   15· · · · · Q.· ·Okay.· So no one ever talked to
   16· you about issues that Lieutenant Hill was
   17· having while working in the PSB, particularly,
   18· with you and Sergeant Reboulet?
   19· · · · · · · ·MR. BAZELAK:· Objection.
   20· · · · · · · ·THE WITNESS:· No, ma'am, not that I'm
   21· aware of.
   22· · · · · Q.· ·Okay.· So I want to go back to
   23· that Exhibit 2 there, same paragraph.· I think
   24· he had got kind of cut off.
   25· · · · · A.· ·Yes, ma'am.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 45 of 79 PAGEID #: 651
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            45
   ·1· · · · · Q.· ·So Lieutenant Hill -- because of
   ·2· her past and we talked about that.
   ·3· · · · · A.· ·Yes, ma'am.
   ·4· · · · · Q.· ·Next sentence, prior to coming
   ·5· here she was a lieutenant in criminal
   ·6· investigations and admin services or records
   ·7· keeper.· Do you recall referring to her as a
   ·8· records keeper?
   ·9· · · · · A.· ·No, I don't know what that means.
   10· · · · · Q.· ·Okay.
   11· · · · · A.· ·I don't believe -- I believe this
   12· is -- I didn't say that.
   13· · · · · Q.· ·You didn't refer to her as a
   14· records keeper?
   15· · · · · A.· ·No.
   16· · · · · Q.· ·Okay.· Next sentence, the place
   17· was a wreck, they ran out one of the best
   18· officers, Larry Tolpin, one of the most
   19· intelligent officers, they ran him out and drug
   20· him through the mud.· Do you recall talking
   21· about --
   22· · · · · A.· ·Yes.
   23· · · · · Q.· ·-- them running out Larry Tolpin?
   24· · · · · A.· ·Yes.
   25· · · · · Q.· ·Tell me about that.· What happened

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 46 of 79 PAGEID #: 652
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            46
   ·1· with Larry Tolpin?
   ·2· · · · · A.· ·The -- and I can't give you dates.
   ·3· · · · · Q.· ·Okay.
   ·4· · · · · A.· ·But at one point we were asked to
   ·5· contact Lieutenant Hill, who was over
   ·6· investigation administrative services, about a
   ·7· complaint from CARE House which is -- do you
   ·8· know what CARE House -- CARE House is where
   ·9· the -- it's the child special victims unit --
   10· · · · · Q.· ·Okay.
   11· · · · · A.· ·-- where a couple of complaints
   12· that originated from the CARE House about
   13· Sergeant Larry Tolpin and Detective Jerry Dix.
   14· · · · · · · ·I believe I was the one who
   15· initially spoke to Lieutenant Hill and it was a
   16· very brief conversation, just the nuts and
   17· bolts that there was a -- that Detective Dix,
   18· it had been reported that he had missed a
   19· couple meetings, regular meetings that you
   20· could miss but you had to have a good reason
   21· and he didn't, something along those lines.
   22· · · · · · · ·And then the information received
   23· about Sergeant Tolpin, I believe it was the
   24· director of CARE House, Libby Nicholson, was
   25· reporting that Sergeant Tolpin was not doing

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 47 of 79 PAGEID #: 653
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            47
   ·1· his -- not handling the responsibilities of the
   ·2· supervisor there and was not doing his duty,
   ·3· was -- basically, was not doing the work that
   ·4· was expected of him.
   ·5· · · · · · · ·We ultimately assigned this case
   ·6· to Detective Scott Culham, who naturally then
   ·7· takes it and speaks to everybody again.· My
   ·8· conversation was very brief.· I believe
   ·9· Detective Culham had a thorough and detailed
   10· conversation with Lieutenant Hill about the
   11· particulars of the complaint.
   12· · · · · · · ·And then after getting that he
   13· went to the CARE House and spoke to Libby
   14· Nicholson and, I believe, a few -- possibly a
   15· few others but I know he spoke to Libby
   16· Nicholson, and the response was Libby Nicholson
   17· was basically -- she didn't have any idea what
   18· anybody was talking about.
   19· · · · · · · ·They loved Larry Tolpin, he did a
   20· fantastic job and they couldn't ask for
   21· anything more.· Well, I can't give you all the
   22· details of what happened or what took place,
   23· but through the process of this investigation
   24· Larry Tolpin ended up leaving the department
   25· and that was tragic because he was an

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 48 of 79 PAGEID #: 654
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            48
   ·1· exceptional supervisor, he was an exceptional
   ·2· officer, and he left before it was time for him
   ·3· to leave and that was -- I mean, it just -- it
   ·4· is what it is.
   ·5· · · · · · · ·It's just -- the fact of the
   ·6· matter is that whatever -- whatever route this
   ·7· investigation took, Sergeant Tolpin,
   ·8· apparently, felt he needed to leave the
   ·9· department and it just -- like I said, it is
   10· what it is.· I don't know the details or who
   11· did what.
   12· · · · · Q.· ·Did you attribute any fault or
   13· blame or responsibility to Lieutenant Hill for
   14· Larry Tolpin leaving the police department?
   15· · · · · A.· ·I don't think that I -- because I
   16· didn't know all the details, so I didn't
   17· attribute anything to anything.· I knew what I
   18· knew.
   19· · · · · Q.· ·Okay.
   20· · · · · A.· ·I knew that there had been an
   21· allegation made against Larry Tolpin, and when
   22· that allegation was investigated, it was -- it
   23· was unfounded.
   24· · · · · Q.· ·Okay.
   25· · · · · A.· ·That's what I knew about the whole

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 49 of 79 PAGEID #: 655
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            49
   ·1· thing.· So I don't know what happened behind
   ·2· the scenes.· I'm sure a lot of things happened
   ·3· behind the scenes --
   ·4· · · · · Q.· ·Yeah.
   ·5· · · · · A.· ·-- it always does, but I did
   ·6· not -- I had no firsthand knowledge after what
   ·7· I just told you I knew.
   ·8· · · · · Q.· ·Okay.
   ·9· · · · · A.· ·So I didn't attribute -- it's not
   10· that I blamed anybody.· It was tragic.· It was
   11· just sad to see a good officer that you knew
   12· worked hard have to leave before his time.
   13· · · · · Q.· ·Okay.· I only say that because it
   14· looks like you brought it up when they asked
   15· you questions about Lieutenant Hill, in their
   16· mind it had to be some type of connection;
   17· correct?
   18· · · · · · · ·MR. BAZELAK:· Objection.· Go ahead.
   19· · · · · · · ·THE WITNESS:· Well, the connection is
   20· what I told you.· This started -- the entire
   21· investigation started with an allegation that was
   22· forwarded to us by Lieutenant Hill about Larry
   23· Tolpin that had supposedly come from CARE House
   24· and then we found out that it didn't come from
   25· CARE House.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 50 of 79 PAGEID #: 656
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            50
   ·1· · · · · · · ·So there's -- I mean, she was
   ·2· involved in this.· I just do not know to what
   ·3· extent and I don't know how -- I don't think
   ·4· anyone ever figured out why what Lieutenant Hill
   ·5· relayed to us was different than what was relayed
   ·6· to us by the people, supposedly, making the
   ·7· allegation.· So she was part of the investigation.
   ·8· I don't know to what extent it ended up being.
   ·9· · · · · Q.· ·Do you recall ever complaining to
   10· Carper or to any other management about
   11· Lieutenant Hill missing time from work or being
   12· off, you know, missing during the day?
   13· · · · · A.· ·Missing time from work?
   14· · · · · Q.· ·Or being off in the middle of the
   15· day.
   16· · · · · A.· ·I don't know.· I don't recall
   17· complaining to anybody.· It wasn't my place.
   18· · · · · Q.· ·Do you recall telling Carper that
   19· you were having a difficult time accepting
   20· Lieutenant Hill into -- as the Lieutenant in
   21· the PSB?
   22· · · · · A.· ·No.
   23· · · · · Q.· ·Do you recall telling Carper that
   24· you had reservations about Lieutenant Hill's
   25· qualifications for her job?

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 51 of 79 PAGEID #: 657
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            51
   ·1· · · · · A.· ·No, I don't honestly remember
   ·2· having a conversation like that.
   ·3· · · · · Q.· ·Okay.· Do you recall telling
   ·4· Carper that -- express concern to Carper that
   ·5· findings are months behind or lagging behind?
   ·6· · · · · A.· ·I don't know that I specifically
   ·7· told Carper that.· I don't think it was a
   ·8· secret.
   ·9· · · · · Q.· ·Okay.
   10· · · · · A.· ·I honestly don't.· I think it was
   11· common knowledge.· There was no reason to go --
   12· · · · · Q.· ·Okay.· Do you recall telling
   13· Carper that Lieutenant Hill doesn't speak to
   14· you or that she goes in her office and,
   15· basically, shuts her door?
   16· · · · · A.· ·I don't recall that.· I'm not
   17· saying I didn't because that's -- that was --
   18· it was a fact, but I don't remember
   19· specifically telling Lieutenant Colonel Carper
   20· that, no.
   21· · · · · Q.· ·Okay.· But -- so you can confirm
   22· that while you were working there, you felt
   23· there were times where she would go in her
   24· office and shut her door?
   25· · · · · A.· ·That wasn't really --

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 52 of 79 PAGEID #: 658
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            52
   ·1· · · · · Q.· ·More than normal or you would
   ·2· expect?
   ·3· · · · · A.· ·That wasn't really -- I don't
   ·4· really find that an issue.· I don't know that I
   ·5· ever really found that an issue.
   ·6· · · · · Q.· ·Okay.· And you didn't bring it up
   ·7· with Carper?
   ·8· · · · · A.· ·No.
   ·9· · · · · Q.· ·Okay.· Did you ever bring it up
   10· with Carper that you don't know where
   11· Lieutenant Hill is for long periods of time?
   12· · · · · A.· ·I don't believe so, no.
   13· · · · · Q.· ·Okay.· Was there any times where
   14· you have drove past Lieutenant Hill's home, her
   15· personal residence?
   16· · · · · A.· ·I don't think I ever actually
   17· drove past her house, so to speak.
   18· · · · · Q.· ·Okay.
   19· · · · · A.· ·I could probably -- once or twice
   20· on that -- when we were -- we'd be on that side
   21· of town and we hadn't seen her all day and it
   22· was late in the afternoon.· I would say maybe
   23· once, maybe twice, never pulled down her
   24· street.· We would just -- if we were close
   25· enough to see her street, see if her car was

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 53 of 79 PAGEID #: 659
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            53
   ·1· there, at least we knew she was not dead in the
   ·2· ditch somewhere but, no, it was never
   ·3· consciously made a trip to go do anything.
   ·4· · · · · Q.· ·Okay.· When you say we, who else
   ·5· are you referring to?
   ·6· · · · · A.· ·I say we because usually when I
   ·7· was out traveling around, Sergeant Reboulet was
   ·8· with me, but I don't know that he was -- I
   ·9· can't honestly say that he was with me.
   10· · · · · Q.· ·Okay.· Did Carper ever tell you to
   11· drive past Lieutenant Hill's house to make sure
   12· her car was there?
   13· · · · · A.· ·No.· Again, I never purposely
   14· drove past her house to check on her.· If I was
   15· in that area, and like I said, I think it may
   16· have happened once just on a -- on a day where
   17· nobody had heard or seen from her.
   18· · · · · Q.· ·Okay.
   19· · · · · A.· ·But no, nobody -- nobody ever told
   20· anybody to go past anybody's house.
   21· · · · · Q.· ·Now, how did you know what --
   22· where her house was?
   23· · · · · A.· ·I don't know that -- I have no
   24· idea.
   25· · · · · Q.· ·Okay.· Had you ever been to it

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 54 of 79 PAGEID #: 660
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            54
   ·1· before previously like for a social gathering
   ·2· or anything?
   ·3· · · · · A.· ·No, and I don't know that I knew
   ·4· exactly where her house was, but believe it or
   ·5· not, Lieutenant Hill and I had -- we would
   ·6· spend a lot of time talking, okay, you know, we
   ·7· had -- Lieutenant Hill's a very pleasant
   ·8· person.· We had -- we had a lot of
   ·9· conversations.· I remember when she explained
   10· to me that she moved from -- she was moving
   11· from her house.
   12· · · · · · · ·MR. BAZELAK:· Don't give any
   13· addresses of personal residences or anything like
   14· that.
   15· · · · · · · ·THE WITNESS:· No.
   16· · · · · · · ·MR. BAZELAK:· She's still a police
   17· officer.
   18· · · · · · · ·THE WITNESS:· Right.
   19· · · · · · · ·MR. BAZELAK:· You're still a
   20· police --
   21· · · · · · · ·THE WITNESS:· And I don't know any
   22· address.
   23· · · · · · · ·MR. BAZELAK:· Or even streets because
   24· there was a street mentioned in that last
   25· deposition.· I don't want to go down that path.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 55 of 79 PAGEID #: 661
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            55
   ·1· · · · · Q.· ·All right.
   ·2· · · · · A.· ·To finish up, she had moved from
   ·3· her residence to another residence and she had
   ·4· told us all about the new residence.
   ·5· · · · · Q.· ·Okay.
   ·6· · · · · A.· ·I think a family member lived
   ·7· there prior or something like that.
   ·8· · · · · Q.· ·Okay.· Do you think that
   ·9· Lieutenant Hill is a -- is a truthful person in
   10· what you've witnessed?
   11· · · · · A.· ·I really --
   12· · · · · · · ·MR. BAZELAK:· Objection.
   13· · · · · · · ·THE WITNESS:· I have no idea.
   14· · · · · Q.· ·You've known her for 25 years?
   15· · · · · A.· ·I have worked in the same
   16· department with her for over 25 years.
   17· · · · · Q.· ·Okay.· And you just said that
   18· you've had lots of conversations?
   19· · · · · A.· ·I certainly did.
   20· · · · · Q.· ·You don't have an opinion of
   21· whether she seems honest or truthful?
   22· · · · · · · ·MR. BAZELAK:· Objection.· Go ahead.
   23· · · · · · · ·THE WITNESS:· I have not the
   24· slightest idea whether Lieutenant Hill is truthful
   25· or not.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 56 of 79 PAGEID #: 662
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            56
   ·1· · · · · Q.· ·Okay.· So you don't think she's
   ·2· truthful?
   ·3· · · · · A.· ·I don't really have --
   ·4· · · · · · · ·MR. BAZELAK:· Objection.
   ·5· · · · · Q.· ·You either think someone's
   ·6· truthful or you don't.· I don't understand how
   ·7· you say you don't have an opinion about whether
   ·8· someone seems truthful or not.
   ·9· · · · · · · ·MR. BAZELAK:· Objection.· Asked and
   10· answered.· So, I mean, answer again.
   11· · · · · · · ·THE WITNESS:· I -- I never considered
   12· the fact that Lieutenant Hill would be untruthful.
   13· She's a police officer.· As I said, she's worked
   14· in the same department that I have for 27 years.
   15· It wouldn't cross my mind that she would be
   16· untruthful.
   17· · · · · Q.· ·Okay.· But in your position, you
   18· know, for years investigating these, you know,
   19· officer complaints, did you have occasion to
   20· listen to witnesses and listen to their
   21· statements and have to make some type of
   22· conclusion on whether they seemed truthful or
   23· not in their statements?
   24· · · · · A.· ·Yes.
   25· · · · · Q.· ·So you have the ability to listen

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 57 of 79 PAGEID #: 663
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            57
   ·1· to someone and think if they seem truthful or
   ·2· not but just -- it's not something that you
   ·3· employed or had to use with your situation with
   ·4· Lieutenant Hill?
   ·5· · · · · A.· ·Well, to answer that question,
   ·6· when I speak to -- when I'm conducting
   ·7· investigations and I'm speaking to someone,
   ·8· sometimes there's a reason to believe that they
   ·9· may not be truthful with me, so I need -- so
   10· you need to pay attention and look for
   11· things -- I never felt -- I never interrogated
   12· Lieutenant Hill.· The conversations Lieutenant
   13· Hill and I had were about work, about family,
   14· things of that nature, nothing that would make
   15· me feel that, boy, I need to make sure she's
   16· telling the truth here.
   17· · · · · Q.· ·Okay.· Did you give -- when
   18· that -- I'm going back to your meeting with
   19· Major Ecton or your kind of conversation with
   20· him before Lieutenant Hill came into the PSB.
   21· Was there any recommendation of other
   22· lieutenants that you thought should be
   23· considered for the position other than
   24· Lieutenant Hill?
   25· · · · · A.· ·I'll start by saying that was

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 58 of 79 PAGEID #: 664
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            58
   ·1· about five years ago, but as I recall, I
   ·2· believe that Lieutenant Kenny Biehl, Lieutenant
   ·3· Greg Gabby, I'm sure there were -- I'm sure
   ·4· there was -- those are the two names that jump
   ·5· out at me.
   ·6· · · · · Q.· ·Okay.
   ·7· · · · · A.· ·I think Lieutenant Henderson was a
   ·8· topic of conversation, possibly Lieutenant
   ·9· Stiver.· I really -- it was a long time ago and
   10· it was a very brief conversation.
   11· · · · · Q.· ·Yeah, that's what I'm thinking.
   12· And so was there ever any conversation that you
   13· had or that -- that you and Reboulet had with
   14· any of these other potential people about
   15· whether they'd be willing to come over to PSB?
   16· · · · · A.· ·No, I don't think so.· I'm not
   17· saying there wasn't, but I don't remember
   18· anything specific.· We were without a
   19· lieutenant for so long -- I'll speak for
   20· myself.· I say we a lot.· I'm sorry.· I'll
   21· speak for myself -- I'd almost given up.
   22· · · · · Q.· ·Okay.
   23· · · · · A.· ·So it was kind of quick when we
   24· found out we were getting a lieutenant and at
   25· that point it was just relief.· We spent a long

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 59 of 79 PAGEID #: 665
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                              59
   ·1· time doing a lot of jobs.
   ·2· · · · · Q.· ·Okay.· And so how did it go when
   ·3· Lieutenant Hill first started?· Did the issues
   ·4· with her slow reporting that you talked about,
   ·5· slow responses, start immediately?· Did they
   ·6· come sometime after she started?
   ·7· · · · · · · ·MR. BAZELAK:· Objection.
   ·8· · · · · · · ·THE WITNESS:· When Lieutenant Hill
   ·9· was assigned there, we -- I -- I welcomed her.                                     I
   10· had no problem with anything, really, at that
   11· point.· As I said, the desire to have a lieutenant
   12· overtook anything else but -- and I remember
   13· sitting down with her the first day and going over
   14· everything I thought she needed to know and
   15· thinking, well, this is -- this is going to work
   16· out, and then it was the very first investigation
   17· that there was a little hiccup with and we worked
   18· that out and I thought, okay, now we're on
   19· track --
   20· · · · · Q.· ·Okay.
   21· · · · · A.· ·-- because she -- it was a
   22· disciplinary time limit thing that was pretty
   23· far behind and we got it worked out and we got
   24· it in under the wire and we decided that, okay,
   25· that was the first one and everything -- we'll

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 60 of 79 PAGEID #: 666
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            60
   ·1· get it worked out, we'll get it sorted out and
   ·2· everything will run smooth.
   ·3· · · · · Q.· ·Okay.· Do you want to go back to
   ·4· page seven there in that exhibit.· It looks
   ·5· like in the middle of the paragraph it goes
   ·6· into bold print, the second to the bottom
   ·7· paragraph.· Maybe it's bold on my screen.
   ·8· Okay.· Here we go.· Put a little blue mark
   ·9· right there.
   10· · · · · · · ·So the sentence before that blue
   11· mark, we have said many times and told her
   12· things were to be done, I don't have a problem
   13· with her, I was in the military, but I don't
   14· think she should be here.· Do you recall saying
   15· that?
   16· · · · · A.· ·I don't recall saying probably any
   17· of this because this thing was so long ago.
   18· · · · · Q.· ·Okay.
   19· · · · · A.· ·But the fact is -- and the line
   20· after that -- the line right after that says
   21· but I had been hopeful, and I was.
   22· · · · · Q.· ·Okay.· And then the next sentence
   23· says her being here doesn't change the way I do
   24· things.
   25· · · · · A.· ·That's -- okay, that's correct.                                        I

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 61 of 79 PAGEID #: 667
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            61
   ·1· mean, I -- if you're asking me if I said it, I
   ·2· really don't know.
   ·3· · · · · Q.· ·Okay.· But that's a correct
   ·4· statement, her being there didn't change the
   ·5· way you did things?
   ·6· · · · · A.· ·No.
   ·7· · · · · Q.· ·Next sentence, we have had
   ·8· disagreements, we have had no communication.
   ·9· · · · · A.· ·And -- I'm sorry.
   10· · · · · · · ·MR. BAZELAK:· Just wait for a
   11· question.
   12· · · · · Q.· ·Sure.· Is that a correct
   13· statement, that you had disagreements and no
   14· communication with Lieutenant Hill?
   15· · · · · A.· ·This -- I think we have to
   16· understand that this was done during the
   17· interview at the point where we were so far
   18· behind in cases that the frustration was
   19· overwhelming.· So that is -- that is -- I think
   20· that is where this come from.
   21· · · · · · · ·At that point there were many
   22· times when -- when I talk about communication
   23· where Lieutenant Hill would come in and you
   24· would walk down the hall and meet her in the
   25· hall and say good morning and she would not

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 62 of 79 PAGEID #: 668
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            62
   ·1· acknowledge you were there, and this would go
   ·2· on for a couple hours or whatever and just --
   ·3· we didn't have the flow that we had in the
   ·4· beginning because we -- we spoke a lot.
   ·5· · · · · · · ·I mean, we had a lot of
   ·6· conversations.· We had good conversations.· We
   ·7· had conversations with cases.· Nobody's ever
   ·8· going to agree one hundred percent on cases.
   ·9· That's why we have meetings every week.· We
   10· would have meetings with every investigator and
   11· sergeant and lieutenant would sit down and hash
   12· out what angles we were going to work the
   13· investigation, who might be interviewed, who we
   14· might not need to interview, and nobody ever
   15· was a hundred percent on the same page.· We had
   16· disagreements.
   17· · · · · · · ·Now, I never had -- her and I
   18· never -- never -- in the five years or whatever
   19· we were together over there, Lieutenant Hill
   20· and I, I don't remember ever us actually having
   21· an argument, if you will.
   22· · · · · Q.· ·Mm-hm.
   23· · · · · A.· ·But there were things with -- with
   24· every case.· I had the same disagreements with
   25· Lieutenant Matt Carper.· I had the same

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 63 of 79 PAGEID #: 669
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                              63
   ·1· disagreements with Lieutenant John Huber.                                          I
   ·2· guess I don't know if disagreements is the
   ·3· correct term.· You're working a case and
   ·4· you're -- everyone is giving input and everyone
   ·5· has different ideas and somebody's going to
   ·6· say, boy, I don't -- I think you really should
   ·7· interview that guy and somebody else go, I
   ·8· don't -- I don't think it's relevant.
   ·9· · · · · · · ·Those are the kind of things that
   10· are hashed out in an update meeting.· We've
   11· had -- of course, we've had disagreements.
   12· · · · · Q.· ·Okay.
   13· · · · · A.· ·She's never going to agree with
   14· everything that I say, I'm probably never going
   15· to agree with everything she says, but you work
   16· those things out and, usually, we did.
   17· · · · · Q.· ·Okay.· So I think -- the sentence
   18· she certainly accused us -- told us respect --
   19· she won't even say good morning.· I guess
   20· that's what you're talking about, she wouldn't
   21· say good morning to you?
   22· · · · · A.· ·Just little things like that,
   23· things that you didn't expect that caught you
   24· off guard.
   25· · · · · Q.· ·Okay.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 64 of 79 PAGEID #: 670
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            64
   ·1· · · · · A.· ·Just the lack of acknowledging a
   ·2· good morning.
   ·3· · · · · Q.· ·Okay.
   ·4· · · · · A.· ·Our communication is bad to
   ·5· nonexistent?
   ·6· · · · · Q.· ·Do you remember saying that or is
   ·7· that a correct statement during that time
   ·8· frame, I guess, when you guys were having kind
   ·9· of the height of the issues, I suppose?
   10· · · · · A.· ·I don't know that there was a
   11· height of issues.
   12· · · · · Q.· ·Okay.
   13· · · · · A.· ·There were times -- and I guess
   14· this wasn't -- if this is what I said, this was
   15· not clear.· There were times when we would go
   16· days with absolutely no communication
   17· whatsoever and then it would all just go back
   18· to -- to regular business as usual.· It was
   19· just very bizarre.
   20· · · · · Q.· ·So our communication is bad to
   21· nonexistent, I did not initiate this lack of
   22· communication, she cannot speak to us at all.
   23· · · · · A.· ·A lot of times that was the case.
   24· · · · · Q.· ·No -- when I don't speak to her, I
   25· don't speak to her either.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 65 of 79 PAGEID #: 671
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            65
   ·1· · · · · A.· ·I don't really know what that
   ·2· means.
   ·3· · · · · Q.· ·Okay.· We went out of our way to
   ·4· speak with you, I have talked to her when she
   ·5· asked me just -- I have talked to her when she
   ·6· asked me just yesterday.· Go ahead.
   ·7· · · · · A.· ·No, I'm sorry.
   ·8· · · · · Q.· ·I was going to say just
   ·9· yesterday -- this is October, 2016.· So
   10· yesterday would have been, I guess, October
   11· 3rd, 2016.· You were still kind of business as
   12· usual with Lieutenant Hill, at least, in your
   13· opinion?
   14· · · · · A.· ·It was always business as usual,
   15· just these -- just these times when things
   16· would -- when things would go quiet.· We kept
   17· up -- you had to keep -- you have to keep
   18· working.· The work isn't going to stop, so
   19· whatever's going on has to be secondary, you
   20· have to do the work.
   21· · · · · Q.· ·It's business as usual, I have a
   22· work relationship with the woman but that's
   23· all.
   24· · · · · · · ·MR. BAZELAK:· Objection.· Wait for a
   25· question.· She's just reading a statement.

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 66 of 79 PAGEID #: 672
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            66
   ·1· · · · · · · ·THE WITNESS:· All right.
   ·2· · · · · · · ·MR. BAZELAK:· And we need a question
   ·3· and an answer so --
   ·4· · · · · Q.· ·Is there -- do you recall saying
   ·5· that you have a working relationship but that's
   ·6· all with Lieutenant Hill?
   ·7· · · · · A.· ·I mean, I don't.
   ·8· · · · · · · ·(Thereupon, Plaintiff's Exhibit 3, a
   ·9· copy of an e-mail, was marked for purposes of
   10· identification.)
   11· · · · · Q.· ·Hand you what's been marked as
   12· Exhibit 3.· Give you a minute to read over it.
   13· · · · · · · ·(Pause in proceedings.)
   14· · · · · · · ·THE WITNESS:· Okay.
   15· · · · · Q.· ·So Exhibit 3 I'll represent to you
   16· is an e-mail that was provided to Lieutenant
   17· Hill -- I only have one copy so -- from
   18· Lieutenant Hill to Mark Ecton and copied to
   19· Chief Biehl; correct?
   20· · · · · A.· ·Yes.
   21· · · · · Q.· ·Have you ever seen this e-mail
   22· before?
   23· · · · · A.· ·No.
   24· · · · · Q.· ·And it's dated September 8th of
   25· 2015; is that correct?

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 67 of 79 PAGEID #: 673
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            67
   ·1· · · · · A.· ·That's what it says, yes, ma'am.
   ·2· · · · · Q.· ·So in this e-mail she refers to --
   ·3· that she's been the PSB commander for two years
   ·4· and most of that time she has experienced
   ·5· vehement opposition, both inside the bureau and
   ·6· outside the bureau, to practically everything
   ·7· she's proposed.· Do you recall her mentioning
   ·8· to you that she felt like she was getting
   ·9· opposition to any of the things that she was
   10· proposing inside the PSB?
   11· · · · · A.· ·No.
   12· · · · · Q.· ·And after this e-mail, do you
   13· recall there being any meetings between you and
   14· Mark Ecton or with Chief Biehl about the
   15· contents of this e-mail?
   16· · · · · A.· ·No.· I remember occasional
   17· meetings, regular -- we had one meeting with
   18· the major, colonel and the chief, but I have
   19· no -- no idea when it was.· It wasn't in
   20· relation to this --
   21· · · · · Q.· ·Okay.
   22· · · · · A.· ·-- I can tell you that.· The one
   23· meeting that I remember having had nothing to
   24· do with this.
   25· · · · · Q.· ·Okay.· And so Mark Ecton,

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 68 of 79 PAGEID #: 674
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            68
   ·1· Lieutenant Colonel Ecton, retired.· He never
   ·2· spoke to you about phone calls or text messages
   ·3· or conversations that he had with Lieutenant
   ·4· Hill about her issue she was having within the
   ·5· PSB?
   ·6· · · · · A.· ·No.
   ·7· · · · · Q.· ·Okay.
   ·8· · · · · · · ·(Thereupon, an off-the-record
   ·9· discussion was had.)
   10· · · · · Q.· ·Just let me review my notes real
   11· quick and then, hopefully, we can wrap up.
   12· · · · · A.· ·Sure, sure.
   13· · · · · · · ·MS. BROWN:· Okay.· I don't have any
   14· other questions.
   15· · · · · · · ·MR. BAZELAK:· Okay.· We'll read.
   16· · · · · · · ·(Thereupon, the deposition was
   17· concluded at 2:58 o'clock p.m.)
   18
   19
   20
   21
   22
   23
   24
   25

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 69 of 79 PAGEID #: 675
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            69
   ·1· · · · · I, ROBERT JOSEPH RIKE, do hereby certify
   ·2· that the foregoing is a true and accurate
   ·3· transcription of my testimony.
   ·4
   ·5
   ·6· · · · · · · · · ·_ _ _ _ _ _ _ _ _ _ _ _ _ _
   ·7
   ·8· · · · · · ·Dated _ _ _ _ _ _ _ _ _ _ _ _ _ _
   ·9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25 Job: 190327SLK

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 70 of 79 PAGEID #: 676
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            70
   ·1· STATE OF OHIO· · · · )
   ·2· COUNTY OF MONTGOMERY ) SS: CERTIFICATE
   ·3· · · · · · · ·I, STACEY L. KIMMEL, a Notary
   ·4· Public within and for the State of Ohio, duly
   ·5· commissioned and qualified,
   ·6· · · · · · · ·DO HEREBY CERTIFY that the
   ·7· above-named ROBERT JOSEPH RIKE, was by me first
   ·8· duly sworn to testify the truth, the whole truth
   ·9· and nothing but the truth.
   10· · · · · · · ·Said testimony was reduced to
   11· writing by me stenographically in the presence
   12· of the witness and thereafter reduced to
   13· typewriting.
   14· · · · · · · ·I FURTHER CERTIFY that I am not a
   15· relative or Attorney of either party, in any
   16· manner interested in the event of this action,
   17· nor am I, or the court reporting firm with which
   18· I am affiliated, under a contract as defined in
   19· Civil Rule 28(D).
   20
   21
   22
   23
   24
   25

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 71 of 79 PAGEID #: 677
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                                                                            71
   ·1· · · · · IN WITNESS WHEREOF, I have hereunto set

   ·2· my hand and seal of office at Dayton, Ohio, on

   ·3· this 10th day of April, 2019.

   ·4

   ·5

   ·6

   ·7

   ·8
   · · · · · · · · · ·STACEY L. KIMMEL
   ·9· · · · · · · · ·NOTARY PUBLIC, STATE OF OHIO
   · · · · · · · · · ·My commission expires 6-10-2021
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 72 of 79 PAGEID #: 678
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                       91 5:23                     anymore 8:24                  black 22:9 23:16
                       0               92 5:19 6:5 12:17,18        apparently 30:18 48:8         blame 48:13

         02 4:14                       95 13:19 14:12              area 13:19,20 15:15 37:25     blamed 49:10
                                                                    53:15
                                       97 12:20                                                  blue 60:8,10
                                                                   areas 34:1
                       1                                                                         bold 60:6,7
                                                   A               argue 27:11,24
                                                                                                 bolts 46:17
         12th 18:19                                                argument 62:21
                                       ability 56:25                                             bother 39:5
         17 5:3                                                    arrived 12:3 32:11
                                       absolutely 64:16                                          bottom 60:6
         1st 6:5 7:1 9:4 10:1,10                                   assigned 7:6,20 8:5
           12:12 13:5,7,17             academy 5:22 6:4 9:11                                     boy 57:15 63:6
                                                                    11:17,25 19:14 26:1 42:6
                                                                    47:5 59:9                    briefly 26:5
                                       accepting 50:19
                       2                                           assignment 7:23 16:13,        bring 42:16 52:6,9
                                       accident 20:24 36:7,10
                                                                    15 29:21 43:19,20,25
                                       accidents 35:20 36:6                                      bringing 44:9
         2 26:23 27:2 44:23                                        assist 8:4
                                        38:16,20                                                 brought 26:13 49:14
         20 21:21                                                  assistant 10:19
                                       accurate 29:4,5 33:6,8                                    Brown 4:6,9 14:18
         2002 6:18,20                                              assume 34:10
                                       accused 15:20 63:18                                       building 16:23,25
         2004 7:9                                                  attend 32:3,10,12
                                       acknowledge 62:1                                          Bureau 7:21,22
         2007 7:18,19 11:1,2,5 19:4                                attention 57:10
                                       acknowledging 64:1                                        business 4:13 64:18
         2010 8:10                                                 attorney 4:10                  65:11,14,21
                                       acting 24:22
         2011 8:10 19:7,9                                          attribute 48:12,17 49:9
                                       actions 15:21
         2012 11:20                                                Authority 6:13                              C
                                       active 5:18 23:21
         2013 11:20 21:21                                          aware 37:23 44:21
                                       actively 21:1                                             call 6:12 18:4
         2014 12:3
                                       additional 24:8,15                                        called 7:7 20:10
         2015 66:25                                                             B
                                       address 4:13 54:22                                        callout 20:23
         2016 27:5 65:9,11
                                       addresses 54:13             back 7:1 8:25 9:1 13:9        callouts 8:3 32:2
         2017 18:20 21:22                                           17:1 32:8 34:8,13,15,20,
                                       admin 45:6                   22,23,24 35:1,11,13 42:16    car 36:7 52:25 53:12
         23 43:21
                                       administrative 17:17         44:22 57:18 60:3 64:17       CARE 46:7,8,12,24 47:13
         25 55:14,16                    46:6                                                      49:23,25
                                                                   bad 20:24 64:4,20
         27 5:6,7 42:8 56:14           administrator 7:24 8:15,                                  career 13:5
                                                                   Barbara 12:9 13:10
                                        23
                                                                   based 41:21                   Carlene 13:7,14
                       3               advised 32:12 41:17
                                                                   basically 8:20 19:25          Carper 11:17,18 19:13
                                       advocate 16:5                20:22 21:21 47:3,17 51:15     50:10,18,23 51:4,7,13,19
         3 66:8,12,15                                                                             52:7,10 53:10 62:25
                                       Affairs 7:21                basis 32:17
         335 4:14                                                                                carried 19:10
                                       African-american 15:10      BAZELAK 14:16,22 25:7
         3rd 65:11                                                                               carry 8:2 20:3
                                       afternoon 52:22              28:15,18 30:8 33:16 39:15
                                                                    44:12,19 49:18 54:12,16,     case 15:19 40:20 41:17
                       4               age 4:2                      19,23 55:12,22 56:4,9 59:7    47:5 62:24 63:3 64:23
                                       agree 62:8 63:13,15          61:10 65:24 66:2
                                                                                                 caseload 8:3 19:11 20:3
         4 27:5,7                      ahead 13:13 25:7 39:15      Bean 9:7,8 10:5                21:3
         45402 4:15                     44:13 49:18 55:22 65:6     bear 11:7                     cases 20:17 61:18 62:7,8
                                       aide 34:3,9 36:24           beginning 62:4                caught 63:23
                       8               airport 5:21,22             benefit 28:11                 causing 36:7
                                       allegation 48:21,22 49:21   benefits 24:8,19 27:18
         86 5:18                                                                                 cautioned 4:3
                                        50:7
         89 5:18                                                   Bent 12:9 13:10 14:25         center 7:10,12,15,19
                                       alternating 24:25
         8th 66:24                                                 Biehl 58:2 66:19              certified 4:4
                                       angles 62:12
                                                                   big 37:21 39:25               chain 16:7
                                       answers 36:21
                       9                                           bit 5:24 9:1 19:20 21:21      Chanda 4:9
                                       anybody's 53:20
                                                                   bizarre 64:19                 change 20:7 60:23 61:4
         9 13:19


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 73 of 79 PAGEID #: 679
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

         charge 7:6,25 8:1 17:10      connection 49:16,19          department 7:24 16:5         duties 19:20 24:6 31:19
           18:7                                                     29:11,24 35:8 37:21 41:14    34:10
                                      consciously 53:3              47:24 48:9,14 55:16 56:14
         charges 18:4,8 26:22 41:6                                                              duty 5:18 32:25 47:2
                                      considered 56:11 57:23       department's 17:20
         check 53:14
                                      constantly 35:1              departments 17:20                        E
         chief 10:19,20 40:18 44:8
           66:19
                                      contact 46:5                 depend 21:8
                                      continuously 34:7                                         e-mail 66:9,16,21
         chiefs 29:13                                              deposition 4:17 54:25
                                      conversation 26:11                                        earlier 19:18 30:13
         child 46:9                                                deserve 39:2
                                       46:16 47:8,10 51:2 57:19                                 early 8:2,10 19:7 25:18
         choice 33:4,5 37:18           58:8,10,12                  desire 59:11
                                                                                                East 6:7
         chooses 17:18                conversations 54:9           detail 34:18
                                       55:18 57:12 62:6,7                                       ecstatic 30:21,25
         chose 8:13                                                detailed 43:12 47:9
                                      copied 66:18                                              Ecton 25:25 26:7 57:19
         circumstances 18:14                                       details 47:22 48:10,16        66:18
                                      copy 26:24 66:9,17
         citizen 35:21 36:3,8                                      detective 21:25 22:2,6,11    efficiently 39:3 43:11
                                      correct 16:1 19:16 25:2       23:2,5,9,10,11,16,17
         City 5:6,10 6:1 15:23 16:1                                                             else's 17:25
                                       31:12,13,16,17,20 33:11,     46:13,17 47:6,9
           24:8
                                       12 36:4,5,20 39:16 40:11,
                                                                   detectives 20:4,9,10,15,     employed 16:1 57:3
         Civil 26:19                   16 49:17 60:25 61:3,12
                                                                    25 21:6,16 23:4,20
                                       63:3 64:7 66:19,25                                       employee 17:17
         claim 40:8
                                      corrects 42:13               determined 40:19
                                                                                                employees 15:22
         clear 30:20 43:2 64:15                                    dies 39:6
                                      couple 7:16 46:11,19 62:2                                 employment 5:13
         cleared 39:25 40:5,7,23
                                      coworkers 15:22              difference 16:18,19
           41:9,11,12                                                                           ended 5:18 10:19 11:13
                                      criminal 45:5                difficult 50:19               32:21 47:24 50:8
         close 11:24 39:11 40:15
           52:24                                                   direct 9:20 14:22 15:4       Enforcement 7:8
                                      cross 56:15
         closed 41:17                                              director 46:24               entire 49:20
                                      CROSS-EXAMINATION
         closure 39:7,14               4:5                         disagreements 61:8,13        EPOD 6:6
                                                                    62:16,24 63:1,2,11
         Clydette 14:2,5 15:12        cruiser 35:20 36:6 38:16,                                 Eric 16:8
                                       20                          disciplinary 17:6,12 43:9
         Colonel 25:24 26:7 51:19                                                               ethnicity 23:14
                                                                    59:22
                                      Culham 22:1 47:6,9
         colonels 29:13                                                                         eventually 7:12
                                      current 4:23 16:3,6 23:22    discipline 17:7,8 41:13
         command 16:7                  24:1                                                     everyday 38:17
                                                                   discriminatory 15:21
         commander 38:15 43:1,3       cut 44:24                                                 examined 4:4
                                                                   discussion 25:20,22
         commanders 19:22                                           26:16                       exceptional 48:1
         commands 29:3,7                            D              dispatch 7:10,12,15,19       exhibit 26:23 27:2 44:23
                                                                                                 60:4 66:8,12,15
         Commission 26:19                                          District 6:6 7:2 9:4 10:1,
                                      Darrel 23:5                   10 12:12 13:6,7,18          expect 52:2 63:23
         common 51:11
                                      date 27:7                    ditch 53:2                   expected 31:25 34:11
         communicate 27:16                                                                       47:4
                                      dated 66:24                  division 6:7,11 31:10
         communication 61:8,14,                                                                 explain 28:4 29:2,6 34:17
           22 64:4,16,20,22           dates 46:2                   Dix 46:13,17
                                                                                                 40:17
         complaining 44:9 50:9,       David 9:21                   DM 9:17
                                                                                                explained 31:23 54:9
           17                         day 44:2 50:12,15 52:21      DMHA 6:13 9:18 12:22
                                       53:16 59:13                                              explaining 18:14
         complaint 46:7 47:11                                      door 51:15,24
                                      days 64:16                                                explanation 25:4 36:17,
         complaints 35:21,23                                       doubt 42:18                   19
           46:11 56:19                Dayton 4:14,24 5:5,21
                                       6:1,12 15:23 24:9 29:11     Doug 22:11                   explicitly 15:17
         complete 37:2
                                      dead 53:1                    drafted 7:9                  express 51:4
         completed 39:22,24 43:5
                                      December 5:23 18:19          drive 53:11                  extent 15:8 31:20 50:3,8
         concern 34:1 38:12 40:3
           41:19 51:4                 decided 41:13 59:24          drove 52:14,17 53:14         extra 25:3 31:19 32:25
         conclusion 56:22             definition 21:9              drug 8:1,16 17:1 19:6        eye 30:14
                                                                    45:19
         conducting 57:6              delay 25:5
                                                                   duly 4:3
         confirm 51:21                Dennis 23:9


                          Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                          Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 74 of 79 PAGEID #: 680
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

                                     fun 17:3                     hereinafter 4:3               injured 39:6
                       F                                          Hess 10:18 11:3,9             injury 36:3
                                                  G
         face-to-face 27:17                                       hiccup 59:17                  input 63:4

         facilitate 17:6             Gabby 58:3                   Hill 4:10 11:25 12:5 16:16    intelligent 42:9,10,18
                                                                   21:18,19,25 22:19 24:18       45:19
         fact 34:25 48:5 51:18       gathering 54:1                26:1,8,11 27:15 29:19,20
           56:12 60:19                                             30:4,19 31:1,23 32:11
                                                                                                intent 39:10
                                     gave 29:20 33:25 34:1
                                                                   33:4,9,25 34:2,9,24 36:15    interim 19:22
         facts 17:20,24 18:14 38:8
                                     give 31:24 38:8 42:14 46:2    37:8 41:19 42:8,19 43:18,
         fair 21:4 33:18 36:20        47:21 54:12 57:17 66:12      19,24 44:9,16 45:1 46:5,15   Internal 7:21
                                                                   47:10 48:13 49:15,22 50:4,   International 5:21
         family 55:6 57:13           giving 26:20 63:4             11,20 51:13 52:11 54:5
         fantastic 47:20             glad 31:14                    55:9,24 56:12 57:4,12,13,    interrogated 57:11
                                                                   20,24 59:3,8 61:14,23        interview 26:24 27:4,6
         faster 39:11                good 7:16 31:8 46:20          62:19 65:12 66:6,17,18        61:17 62:14 63:7
                                      49:11 61:25 62:6 63:19,21
         fatal 38:20                  64:2                        Hill's 26:14 50:24 52:14      interviewed 62:13
         fault 36:12 48:12                                         53:11 54:7
                                     Gorsuch 23:11,18                                           investigate 20:20
         fear 41:18                                               history 5:14 6:4
                                     grammar 42:17                                              investigated 36:13 48:22
         feasible 8:17                                            hold 15:16
                                     great 43:25                                                investigating 38:22
         feedback 44:7                                            home 52:14                     56:18
                                     greater 17:14 34:17,18
         feel 27:25 28:1 57:15                                    honest 28:22 55:21            investigation 17:21,23,
                                     Greg 58:3
                                                                  honestly 6:17 34:22 51:1,      24,25 18:1,5,12,15 34:16
         felt 48:8 51:22 57:11       guard 63:24                   10 53:9                       35:11 39:1,18,24 46:6
         female 12:6,25 13:22        guess 17:4,5 20:9 21:8
                                                                                                 47:23 48:7 49:21 50:7
           15:9,11 23:18                                          hopeful 60:21                  59:16 62:13
                                      28:4 31:8 63:2,19 64:8,13
         figured 50:4                 65:10                       hours 62:2                    investigations 6:11 8:4,
                                                                  house 46:7,8,12,24 47:13       6,22 19:5,11 21:2,7,12
         fill 8:13                   guessing 11:23
                                                                   49:23,25 52:17 53:11,14,      34:4,8,13 35:18 36:17
         final 21:12                 guy 63:7                      20,22 54:4,11                 38:4,16,19 39:11,17,18
                                                                                                 40:15 43:4,11,21 45:6 57:7
         finally 32:18               guys 19:19 64:8              Housing 6:13
                                                                                                investigative 18:22 21:11
         find 52:4                                                Howard 22:6
                                                  H                                             investigator 8:21 16:20
         finding 35:6                                             HR 18:6                        18:24 33:20 62:10
         findings 32:2 39:22 43:2,   half 6:10 11:25              Huber 11:10,13 63:1           investigators 28:19
           5,15,22 51:5                                                                          43:10
                                     hall 22:11 61:24,25          hundred 62:8,15
         finger 33:23 38:5                                                                      involve 17:13
                                     Hand 27:1 66:11              hyphenated 14:6
         finish 55:2                                                                            involved 36:2,9 38:18,24
                                     handing 37:1
         finished 39:21,22                                                                       39:5 50:2
                                                                                I
                                     handling 47:1
         firsthand 49:6                                                                         involving 40:7
                                     happened 27:5 34:17          IA 8:21                       issue 40:1 52:4,5
         flawless 42:13               38:22 44:3 45:25 47:22
         flow 62:3                    49:1,2 53:16                IAB 10:17,25                  issues 44:9,16 59:3 64:9,
                                                                                                 11
         follow 29:3,17              happy 32:9 42:7              idea 31:25 34:12 47:17
                                                                   53:24 55:13,24
         force 6:13 12:22 35:20      hard 43:10 49:12
                                                                  ideas 26:3 63:5                             J
           36:1,3 38:17 40:8,25      hash 62:11
         forever 27:9 39:19                                       identification 26:25
                                     hashed 63:10                  66:10
                                                                                                jam 34:4
         form 44:12                  head 20:18                                                 Jerry 46:13
                                                                  immediately 59:5
         forwarded 49:22             hear 38:11                                                 job 8:15 16:3,25 24:12
                                                                  important 38:15
         found 40:5 49:24 52:5                                                                   31:9,11,22 38:14,15 42:2,
                                     heard 38:6 53:17             incident 39:6                  4,19 44:1 47:20 50:25
           58:24
                                     hearing 17:16,17 18:12,      incompetence 28:25            jobs 30:22 59:1
         frame 21:20 24:24 25:6,23    15
           64:8                                                   incorrect 40:12               John 11:10 63:1
                                     hears 18:16
         frustrating 43:7                                         information 39:23 46:22       Jordan 22:7
                                     height 64:9,11
         frustration 61:18                                        initially 10:5 25:8 46:15     Joseph 4:1,12
                                     Henderson 58:7
         full 4:11 19:5                                           initiate 27:17 64:21          July 5:3 6:17 7:18,19


                           Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                           Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 75 of 79 PAGEID #: 681
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

         jump 58:4                       23 62:11,19,25 63:1 65:12    Maynes 13:8,14 14:1,10     needed 30:21,22 48:8
                                         66:6,16,18                                               59:14
         June 5:3 6:16                                                means 7:10 29:10 30:6,7
                                        lieutenant's 24:14             45:9 65:2                 Nicholson 46:24 47:14,16
         Justin 23:25
                                        lieutenants 10:14 11:4        meant 29:6                 Nobody's 62:7
                                         12:5,12 13:1,3 14:19 15:10
                        K                29:12,16 32:1,2,3 44:8
                                                                      meet 61:24                 nonexistent 64:5,21
                                         57:22                        meeting 26:9,18 32:20      normal 52:1
         keeper 45:7,8,14                                              57:18 63:10
                                        limit 59:22                                              North 6:7
         Kenny 58:2                                                   meetings 32:3,7,10,13,20
                                        limits 35:8,9 43:8,9                                     North-burke 14:6 15:12
                                                                       46:19 62:9,10
         Kenton 34:3
                                        lines 46:21                                              note 34:15
                                                                      member 6:12 55:6
         kills 35:10
                                        list 33:6,10,14 37:18                                    notes 34:20 36:16
                                                                      members 16:24
         Kimberly 4:10
                                        listen 56:20,25                                          notice 24:16
                                                                      mention 34:16
         kind 19:19 24:5 44:24
                                        lived 55:6                                               nuts 46:16
           57:19 58:23 63:9 64:8                                      mentioned 15:5 22:18
           65:11                        log 17:9 34:4                  54:24
         knew 48:17,18,20,25 49:7,      long 4:25 5:4 7:5 15:18       Metroparks 10:20                         O
           11 53:1 54:3                  19:1 33:24 43:2 52:11
                                                                      Metropolitan 6:12
         knowledge 21:24 41:21
                                         58:9,19,25 60:17                                        Objection 25:7 44:12,19
                                                                      middle 50:14 60:5           49:18 55:12,22 56:4,9 59:7
           49:6 51:11                   lost 8:11
                                                                                                  65:24
         Krista 23:11                   lot 10:11 13:6 31:25 32:3,    Mike 9:24 10:6
                                                                                                 occasion 56:19
                                         7,8 42:12 49:2 54:6,8        military 29:18 60:13
                                         58:20 59:1 62:4,5 64:23                                 occupation 4:23
                        L                                             mind 49:16 56:15
                                        lots 55:18                                               OCRC 26:18 27:4,20
                                                                      minor 38:16
         lack 17:5 64:1,21              loved 47:19                                              October 27:5,7 65:9,10
                                                                      minute 66:12
         lagging 51:5                   lucky 17:4                                               office 16:20 18:25 23:7
                                                                      misconduct 35:22,23         26:2,18 27:19 28:12 32:8
         Larry 45:18,23 46:1,13
           47:19,24 48:14,21 49:22                                    missed 46:18                35:4 43:6 51:14,24
                                                      M
         late 8:10 52:22                                              missing 50:11,12,13        officer 5:7,12,15 6:1,5,9
                                                                                                  10:10 12:15 14:25 18:16
                                        made 17:10 30:18 33:13        mitigation 18:16
         law 18:6                                                                                 20:13,21 35:25 38:18
                                         34:14 37:17 48:21 53:3
                                                                      mm-hm 11:2,12 30:24         39:23 40:5,16 42:10 48:2
         lawful 4:2
                                        major 11:19 19:14 25:24        40:13 62:22                49:11 54:17 56:13,19
         leave 48:3,8 49:12              34:3,11,23 37:1,2,14 57:19
                                                                      moment 38:12               officer's 17:8 39:5
         leaving 43:6 47:24 48:14       major's 34:3,9 36:24
                                                                      months 20:1,2 24:24 51:5   officer-involved 20:23
         left 6:20 12:19 13:17 21:21    majority 13:5
                                                                      morning 61:25 63:19,21     officers 20:12,25 29:11,
           22:18 43:19,20 48:2
                                        majors 29:13 44:7              64:2                       14 35:24 36:2,7 38:23
         letter 40:6,16,22 41:2,10                                                                39:2,14 45:18,19
                                        make 4:20 17:9 33:18 34:5     move 10:11 23:1
         level 31:9 41:13                39:13 40:2 53:11 56:21                                  Ohio 26:18
                                         57:14,15                     moved 10:7 22:22 23:4
         Libby 46:24 47:13,15,16                                       37:24 54:10 55:2          operations 6:7 34:3
                                        making 24:14 27:19 30:3
         lieutenant 9:5,6,13,22,24       38:1 50:6                    moving 54:10               opinion 36:18,21 55:20
           10:3,5,6,17,18 11:3,10,13,                                                             56:7 65:13
           17,18,23,25 12:5,9 13:10,    male 22:3,9,14 23:16,17       mud 45:20
                                                                                                 opportunity 33:19
           12 14:21,25 15:1 16:8,16                                   multiple 10:11 30:22
                                        management 44:7 50:10
           19:13,14,25 21:13,18,19,                                                              order 22:23 29:15,20
           24 22:19 24:1,6,7,12,18,     manner 38:2 39:4 40:2         Murphy 23:9,17
           19,23 25:5,10,12,20,24                                                                orders 29:16,17
                                         43:14
           26:1,4,8,11,14 27:15                                                                  organization 29:3,8
                                        Mannix 9:12                                N
           29:13,19,20 30:4,19,21
           31:1,3,10,12,15,22,23                                                                 originated 46:12
                                        mark 10:18 11:3,9 25:24
           32:1,9,11,19,20 33:4,9,25     60:8,11 66:18                name's 4:9                 oversee 21:9
           34:2,9,24 36:15 37:8,24
                                        marked 26:24 27:1 66:9,       names 58:4                 overtook 59:12
           41:19 42:8,19 43:13,16,18,
           24 44:8,16 45:1,5 46:5,15     11                           Narrow 21:20               overwhelming 61:19
           47:10 48:13 49:15,22 50:4,   Matt 11:17 62:25              naturally 47:6
           11,20,24 51:13,19 52:11,
           14 53:11 54:5,7 55:9,24      matter 30:15 48:6             nature 57:14                             P
           56:12 57:4,12,20,24 58:2,    mattered 31:5
           7,8,19,24 59:3,8,11 61:14,                                 Navy 5:17
                                                                                                 painful 4:20


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 76 of 79 PAGEID #: 682
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

         paragraph 27:14 34:19,        prior 5:14,15 13:25 18:13     reading 30:7 35:5 65:25      respond 8:3 32:1
           21 37:12,15 44:23 60:5,7     21:12 26:1 34:11 37:1
                                                                     real 26:16                   responded 41:22
                                        41:21 45:4 55:7
         paragraphs 35:3
                                       problem 59:10 60:12           reason 6:18 46:20 51:11      response 31:10 47:16
         paramilitary 29:2,8                                          57:8
                                                                                                  responses 59:5
                                       proceedings 30:11 33:21
         part 15:21 22:12 27:3          66:13
                                                                     reasonable 29:15
           31:22 34:10 50:7
                                                                                                  responsibilities 24:7
                                       process 17:6,12 21:6,11       reassigned 7:1                43:1 47:1
         particulars 47:11              29:23 34:6 38:1,25 40:2,18   Reboulet 19:18 24:5 25:1     responsibility 20:6 36:25
         past 33:10,13 37:17 45:2       47:23                         44:10,18 53:7 58:13          43:16 48:13
           52:14,17 53:11,14,20
                                       processes 41:20               recall 14:14 21:24 26:6,17   retired 8:13 9:13
         path 54:25                    product 21:13                  27:6,9,19,21 28:10 30:3
                                                                      45:7,20 50:9,16,18,23
                                                                                                  retiring 11:13
         patrol 6:5,7,8 7:4 9:3        Professional 7:22              51:3,12,16 58:1 60:14,16
           10:10 12:14 14:20
                                                                                                  returned 18:9
                                                                      66:4
                                       promise 4:19                                               review 17:23 18:6,12
         pause 30:11,23 33:21                                        receive 34:7 41:12            21:11 34:11 36:25 41:20
           35:15 66:13                 promoted 6:18,22 7:11
                                        10:5 11:10,19 19:13          received 27:3 46:22          reviewing 35:5
         pay 24:8,14 57:10
                                       promotion 6:25                receiving 24:7 35:10         Richard 23:24
         people 22:18 38:19,21
           41:25 50:6 58:14            provided 25:4 66:16           recommendation 57:21         Rights 26:19
         percent 62:8,15               PSB 10:17,25 16:11,13         record 14:25                 Rike 4:1,12 27:15 29:1
                                        18:25 19:4,10,15 21:17
         period 22:21 28:8 35:12                                     records 7:23 8:15,23 19:6    Robert 4:1,12 9:12
                                        23:21,23 25:5,21 30:20
                                                                      27:3 45:6,8,14
         periods 52:11                  31:10 37:19 38:14 39:1,18                                 roughly 6:9
                                        43:1 44:11,17 50:21 57:20    recruit 5:11,13
         person 17:18 54:8 55:9         58:15                                                     route 48:6
                                                                     refer 45:13
         personal 52:15 54:13          public 7:23 8:14 19:6                                      run 60:2
                                                                     referred 6:6
         phrasing 40:11                pulled 52:23                                               running 45:23
                                                                     referring 28:9 45:7 53:5
         place 45:16 47:22 50:17       purposely 53:13                                            runs 29:24
                                                                     regular 31:19 46:19 64:18
         places 5:25                   purposes 26:24 66:9
                                                                     relationship 65:22 66:5                   S
         Plaintiff's 26:23 66:8        put 33:23 36:16 38:5 60:8
                                                                     relayed 50:5
         pleasant 54:7
                                                                                                  sad 49:11
                                                     Q               relevant 63:8
         pod 37:24
                                                                                                  safety 16:23
                                                                     relief 58:25
         Poe 23:25
                                       qualifications 50:25                                       sat 26:2
                                                                     remember 6:17 26:10,14,
         point 8:20,22 9:23 10:7
                                       question 31:9 35:2,3           15,21 28:16,21 51:1,18      scenes 49:2,3
           11:16 19:17 22:10 24:16
                                        37:10 42:21 57:5 61:11        54:9 58:17 59:12 62:20
           46:4 58:25 59:11 61:17,21
                                                                      64:6                        schedule 7:15
                                        65:25 66:2
         police 4:24 5:5,15 29:11                                    Remley 32:6                  Scott 21:25 47:6
           35:23,25 36:2,7 40:18       questions 31:7 34:14
           42:10 48:14 54:16,20         36:22 37:9 49:15             replace 23:2                 screen 60:7
           56:13                       quick 58:23                                                secondary 65:19
                                                                     report 17:24 36:19,22
         policy 40:25                  quickly 41:20                                              secret 51:8
                                                                     reported 46:18
         position 8:14 10:2,7          quiet 65:16                                                security 5:22
           11:14,18 12:1 18:18 19:2
                                                                     reporting 46:25 59:4
           26:9 56:17 57:23            quit 30:22                    reports 35:2 36:25           seek 31:9

         positions 5:25                                              represent 4:10 27:2 66:15    selecting 25:20
                                                     R                                            send 17:11 34:21 35:12
         possibly 43:12 47:14 58:8                                   representative 26:19
                                                                                                   39:23 40:6,16,22 41:10
         potential 58:14               race 22:8 23:14               reprimand 17:14
                                                                                                  sending 37:8
         prepared 33:20                Rainey 34:4,23                reprimands 41:6
                                                                                                  senior 9:8
         pretty 31:14 59:22            ran 45:17,19                  reservations 50:24
                                                                                                  sense 34:15
         previously 40:14 54:1         random 8:1,16 17:1            reserves 5:19
                                                                                                  sentence 28:23 30:1 33:3
         primarily 17:1,5 19:9         Randy 9:7,8 10:5              residence 52:15 55:3,4        45:4,16 60:10,22 61:7
                                                                                                   63:17
         primary 7:22                  rank 20:13 29:10              residences 54:13
         print 60:6                                                                               September 66:24
                                       read 30:8 33:16,19 66:12      respect 63:18
                                                                                                  sergeant 4:24 5:1,2 6:2,


                          Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                          Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 77 of 79 PAGEID #: 683
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

           22 7:4,11 8:18 9:5,10,11,    speaks 47:7                  suspension 17:15               63:18
           21 10:2 13:7,11,13,14,17,
                                        special 6:11 7:7 46:9        switched 9:22                 Tolpin 45:18,23 46:1,13,
           25 14:1,2,9,20 15:12 18:22
                                                                                                    23,25 47:19,24 48:7,14,21
           19:18 23:24,25 24:5,25       specific 33:17 58:18         sworn 4:3 5:7                  49:23
           27:15 29:1,19 32:6 34:2
           35:9 44:10,18 46:13,23,25    specifically 51:6,19                                       tools 44:1
           48:7 53:7 62:11                                                          T
                                        specifications 18:4,7,9                                    topic 58:8
         sergeant's 8:14                 41:6
                                                                     takes 18:2 39:2,19 47:7       town 52:21
         sergeants 8:12 10:12           spell 14:3
           13:1 14:17,18 15:5,10                                     taking 14:1 35:12             track 59:19
                                        spend 54:6
           20:5,8,16 23:23 29:12,16                                  talk 27:13 28:5 61:22         tragic 47:25 49:10
           34:6                         spent 32:7 58:25
                                                                     talked 26:4 44:15 45:2        transcript 28:15
         served 17:11 18:10             spoke 19:18 32:25 46:15       59:4 65:4,5
                                         47:13,15 62:4                                             transferred 7:20 43:3
         services 45:6 46:6                                          talking 26:20 45:20 47:18
                                        spots 25:11                   54:6 63:20                   traveling 53:7
         SET 7:7
                                        spring 7:9                   Task 6:13 12:22               trip 53:3
         sets 17:19
                                        Standards 7:22               Taylor 23:24                  truth 57:16
         shakes 20:18
                                        start 57:25 59:5             team 7:7,8                    truthful 55:9,21,24 56:2,6,
         share 21:4                                                                                 8,22 57:1,9
                                        started 5:9 8:11 9:4 12:17   Technically 19:3
         shared 19:19 20:6 21:3          19:5 43:7 49:20,21 59:3,6                                 turned 21:13 43:13
         sharing 24:5                                                telling 38:10 50:18,23
                                        state 4:11                    51:3,12,19 57:16             tweaked 42:17
         Sheldon 16:9 24:2              stated 31:15                                               two-month 20:1
                                                                     term 17:5 24:13 63:3
         shift 7:15                     statement 26:20 27:20                                      type 17:14 18:6 29:2 36:2
                                                                     termination 17:15
         shifts 20:1                     29:4,5 30:4 31:12 32:17                                    49:16 56:21
                                         33:7 61:4,13 64:7 65:25     testified 19:19
         shooting 20:24                                                                            types 20:17 35:18
                                        statements 27:13 30:18       testing 8:1,16 17:2 19:7
         shootings 38:18                 56:21,23
                                                                     thing 18:13 20:21 30:9                       U
         shut 51:24                     states 5:17 17:19             33:16 49:1 59:22 60:17
         shuts 51:15                    stayed 7:16                  things 8:7,18 20:5 30:2,5,    ultimately 18:8 47:5
                                                                      18 32:5,8,10 33:17,23,25
         SI 9:17                        steps 21:10                                                unanswered 37:9
                                                                      34:14,15,25 35:5,22 37:24
         side 20:18,19 52:20            Stiver 58:9                   38:1,6,11,20,24 39:3,4       understand 35:7 40:9
                                                                      40:1 42:14 49:2 57:11,14      44:2 56:6 61:16
         sign 37:4                      stop 16:25 18:24 24:20        60:12,24 61:5 62:23 63:9,
                                         31:18 39:8 65:18             16,22,23 65:15,16            unfounded 48:23
         similar-type 41:22
                                        street 4:14 52:24,25 54:24   thinking 58:11 59:15          unit 6:20 8:12,16,17 9:24
         simply 20:2 42:25
                                                                                                    16:24 25:11 31:24 46:9
                                        streets 54:23                thought 41:24 42:1 57:22
         sit 62:11
                                                                      59:14,18                     United 5:17
         sitting 59:13                  strictly 8:22
                                                                     till 5:18                     untruthful 56:12,16
                                        structure 29:10
         situation 29:18 57:3
                                                                     time 5:20 7:7,23 8:2 9:22     update 63:10
         situations 40:22 41:1,22       stuff 8:19
                                                                      15:18 19:5,24 21:17,20       upwards 43:20
         slightest 55:24                subject 15:20                 22:18,21 24:4,24 25:6,15,
                                                                      23,25 27:7 28:1 30:8 32:7    usual 64:18 65:12,14,21
                                        subsequently 9:12
         slow 59:4,5                                                  33:24 35:8,9,12 39:2 40:4
         Smith 23:5,16                  succeed 43:24                 41:25 43:8,9,17 48:2 49:12                  V
                                                                      50:11,13,19 52:11 54:6
                                        summary 27:4 33:19
         smooth 60:2                                                  58:9 59:1,22 64:7
                                         36:20 42:14                                               versus 20:8,15
         social 54:1                                                 timely 38:2 39:4 40:2
                                        summer 7:9                                                 victims 46:9
                                                                      43:13
         somebody's 63:5
                                        supervise 21:5                                             violated 40:24
         someone's 39:6 56:5                                         times 9:23 25:14 28:5 30:2
                                        supervisor 7:6 8:21 9:20,     32:1 42:12 51:23 52:13
         sorted 60:1                     24 14:19,23 15:4 18:24       60:11 61:22 64:13,15,23
                                                                                                                  W
                                         19:4,10 47:2 48:1            65:15
         sounds 17:3
                                        supervisors 13:1,22 34:7     title 16:4                    wait 38:25 61:10 65:24
         speak 23:15 32:6 51:13
           52:17 57:6 58:19,21 64:22,   suppose 64:9                 today 19:18 23:15             walk 61:24
           24,25 65:4
                                        supposedly 49:23 50:6        told 25:9,16 30:2,4 49:7,20   wanted 26:3 27:13 31:3
         speaking 26:7 57:7                                           51:7 53:19 55:4 60:11         43:23


                          Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                          Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 18 Filed: 05/24/19 Page: 78 of 79 PAGEID #: 684
        Kimberly Hill vs City of Dayton Police Department, et al.                    Robert Rike

         week 62:9
         welcomed 59:9
         west 4:14 37:24
         whatever's 65:19
         whatsoever 64:17
         white 22:3,14 23:17,18
         Wilhelm 9:25 10:7
         Williams 9:21
         wire 59:24
         witnessed 55:10
         witnesses 56:20
         woman 42:9 65:22
         word 29:1
         work 16:19,23,24 19:10
           38:25 42:12 43:10 47:3
           50:11,13 57:13 59:15
           62:12 63:15 65:18,20,22
         worked 5:21 29:23 30:16
           34:2 41:25 49:12 55:15
           56:13 59:17,23 60:1
         working 16:15 21:1,17
           44:17 51:22 63:3 65:18
           66:5
         wreck 45:17
         write 34:20
         writes 42:13
         writing 34:16
         written 42:15
         wrong 22:24
         wrongdoing 39:25 40:7,
           24


                        Y

         year 7:12,14 11:1,24 14:9
           20:6 32:18
         years 5:3,7 6:9,10,15 7:16
           13:18 42:8 55:14,16 56:14,
           18 58:1 62:18
         yesterday 65:6,9,10




                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
  Case: 3:17-cv-00334-TMR Doc #: 18 Filed: 05/24/19 Page: 79 of 79 PAGEID #: 685

MIKE MOBLEY REPORTING
334 South Main Street                                                             MMR
Dayton, Ohio 45402-2716
Office: 937-222-2259
Fax: 937-222-9747

April 10, 2019



Rob Rike
c/o Leonard J. Bazelak, Esq.
Senior Attorney City of Dayton, Ohio
101 West Third Street
Dayton, OH 45401

Re:    Hill, Kimberly v. City of Dayton Police Dept., et al.

Dear Mr. Rike:

Enclosed is your transcribed deposition. The Rules of Civil Procedure allow thirty (30) days for
you to read the transcript and return the signature page and corrections sheet to us.

If you have any corrections or changes to your transcript, please write them on the provided
corrections sheet, including the appropriate page and line number from the transcript and any
necessary explanation.

Please sign and date the signature page and return it with the corrections sheet in the enclosed
envelope. We will forward these to the attorneys involved.

If you do not return the signature page within thirty (30) days, a waiver of signature will be
executed and the transcript may then be used as your sworn testimony.


Very truly yours,

MIKE MOBLEY REPORTING




Courtney Elliott

cc:    Leonard J. Bazelak, Esq.
       Chanda L. Brown, Esq.
